      Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 1 of 261. PageID #: 5888



                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION



       IN RE: NATIONAL PRESCRIPTION                                              MDL No. 2804
             OPIATE LITIGATION
                                                                            Case No. 1:17-md-2804
              This document relates to:
         The County of Summit, Ohio, et al. v.
             Purdue Pharma L.P., et al.                                     Hon. Dan Aaron Polster
               Case No. 18-op-45090


                    DEFENDANT RITE AID OF MARYLAND, INC.’S ANSWER

           Defendant Rite Aid of Maryland, Inc. d/b/a Mid-Atlantic Customer Support Center (“Rite

Aid”), by and through counsel, hereby answers Plaintiffs Summit County, Ohio et al.’s1

(“Plaintiffs”) Corrected Second Amended Complaint in accordance with the numbered

paragraphs thereof.


                                               GENERAL DENIAL
           Rite Aid denies all allegations contained in the table of contents, headings, titles, or

footnotes of the Corrected Second Amended Complaint.


        ANSWER TO THE SPECIFIC ALLEGATIONS CONTAINED IN COMPLAINT

           1.       Denied as stated. It is admitted only that Plaintiffs bring this action against the

parties named in Paragraph No. 1.2 Rite Aid denies all other allegations in Paragraph No. 1.




1
 The Plaintiffs remaining in this action at this time are the County of Summit and the City of Akron, and, for
purposes of the statutory public nuisance claim, the State of Ohio by and through the chief legal officers of
municipalities located in Ohio, as set forth more fully in that claim for relief.

2
    Plaintiffs voluntarily dismissed Rite Aid Corporation as a defendant in this case on June 13, 2018 (Dkt. No. 625).
   Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 2 of 261. PageID #: 5889



Insofar as the remaining allegations in Paragraph No. 1 pertain to other defendants, Rite Aid lacks

knowledge and information sufficient to form a belief as to the truth of the allegations and therefore

denies them.

       2.      Denied as stated. Rite Aid admits only that there currently is a national opioid

epidemic but denies any liability for that epidemic or for the alleged misuse, abuse or over-

prescription of opioids. Rite Aid lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations in Paragraph No. 2 and therefore denies the allegations.

       3.      Rite Aid denies the allegations contained in Paragraph No. 3. To the extent

paragraph 3 is directed to the conduct of other defendants Rite Aid lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph No. 3 and

therefore denies the allegations.

       4.      Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 4 and therefore denies the allegations.

       5.      Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 5 and therefore denies the allegations.

       6.      Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 6 and therefore denies the allegations.

       7.      Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 7 and therefore denies the allegations.

       8.      Rite Aid admits only that on October 27, 2017 the President declared the opioid

epidemic a national emergency. Rite Aid lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph No. 8 and therefore denies the

allegations.




                                                  2
   Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 3 of 261. PageID #: 5890



       9.      The allegations of Paragraph No. 9 are conclusions of law to which no response is

required. To the extent a response is required, Rite Aid denies the allegations. To the extent

Paragraph No. 9 is directed to the conduct of other defendants Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph No.

9 and therefore denies the allegations.

       10.     Rite Aid denies all allegations in Paragraph No. 10, including that it ever

manufactured or marketed opioids or that its conduct contributed in any way to the opioid

epidemic. To the extent Paragraph No. 10 is directed to the conduct of other defendants, Rite Aid

lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 10 and therefore denies the allegations.

       11.     Rite Aid denies all allegations in Paragraph No. 11, including that it ever

manufactured or marketed opioids or that its conduct contributed in any way to the opioid

epidemic. To the extent Paragraph No. 11 is directed to the conduct of other defendants, Rite Aid

lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 11 and therefore denies the allegations.

       12.     Rite Aid denies all allegations in Paragraph No. 12, including that it ever

manufactured or marketed opioids or that its conduct contributed in any way to the opioid

epidemic. To the extent Paragraph No. 12 is directed to conduct of other defendants, Rite Aid

lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 12 and therefore denies the allegations.

       13.     Rite Aid denies all allegations in Paragraph No. 13, including that it ever

manufactured or marketed opioids or that its conduct contributed in any way to the opioid

epidemic. To the extent Paragraph No. 13 is directed to the conduct of other defendants, Rite Aid




                                                 3
   Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 4 of 261. PageID #: 5891



lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 13 and therefore denies the allegations.

       14.     Rite Aid denies all allegations in Paragraph No. 14, including that it ever

manufactured or marketed opioids or that its conduct contributed in any way to the opioid

epidemic. To the extent Paragraph No. 14 is directed to the conduct of other defendants, Rite Aid

lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 14 and therefore denies the allegations.

       15.     Rite Aid denies all allegations in Paragraph No. 15, including that it ever

manufactured or marketed opioids or that its conduct contributed in any way to the opioid

epidemic. To the extent Paragraph No. 15 is directed to the conduct of other defendants, Rite Aid

lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 15 and therefore denies the allegations.

       16.     Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 16 and therefore denies the allegations.

       17.     Rite Aid denies the allegations in Paragraph No. 17, including that its conduct

contributed in any way to the opioid epidemic. To the extent Paragraph No. 17 is directed to the

conduct of other defendants, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph No. 17 and therefore denies the allegations.

       18.     Denied as stated. Rite Aid admits only that there is currently a national opioid

epidemic but denies any liability for that epidemic or for the alleged misuse, abuse or

overprescription of opioids. Rite Aid denies the remaining allegations in Paragraph No. 18. To

the extent Paragraph No. 18 is directed to the conduct of other defendants, Rite Aid lacks




                                                 4
   Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 5 of 261. PageID #: 5892



knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 18 and therefore denies the allegations.

       19.     Rite Aid denies all allegations in Paragraph No. 19, including that it ever

manufactured or marketed opioids or that its conduct contributed in any way to the opioid

epidemic. To the extent Plaintiffs rely on the written statements of representatives of the CDC

such statements are in writing and any interpretation or characterization thereof is denied. To the

extent Paragraph No. 19 is directed to the conduct of other defendants, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the allegations in Paragraph No. 19 and

therefore denies the allegations.

       20.     Rite Aid denies the allegations in Paragraph No. 20, including that it ever

manufactured, promoted or marketed opioids and denies any liability for the opioids epidemic or

for the alleged misuse, abuse or overprescription of opioids. To the extent Paragraph No. 20 is

directed to the conduct of other defendants, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 20 and therefore denies the

allegations.

       21.     The allegations of Paragraph No. 21 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

Paragraph No. 21 is directed to the conduct of other defendants Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph No.

21 and therefore denies the allegations.

       22.     Rite Aid denies the allegations in Paragraph No. 22. To the extent Paragraph No.

22 is directed to the conduct of other defendants Rite Aid lacks knowledge or information




                                                 5
   Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 6 of 261. PageID #: 5893



sufficient to form a belief as to the truth of the remaining allegations in Paragraph No. 22 and

therefore denies the allegations.

       23.     Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 23 and therefore denies the allegations.

       24.     Denied as stated. Rite Aid admits only that there is currently a national opioid

epidemic and Plaintiffs bring this suit to address that epidemic but Rite Aid denies any liability for

that epidemic or for the alleged misuse, abuse or overprescription of opioids. The remaining

allegations of Paragraph No. 24 are conclusions of law to which no response is required. To the

extent a response is required, Rite Aid denies the allegations. To the extent Paragraph No. 24 is

directed to the conduct of other defendants Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in Paragraph No. 24 and therefore denies

the allegations.

                                    JURISDICTION AND VENUE

       25.     The allegations of Paragraph No. 25 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations.

       26.     The allegations of Paragraph No. 26 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations.

       27.     The allegations of Paragraph No. 27 are conclusions of law to which no response

is required and they are, therefore, denied. To the extent a response is required, Rite Aid denies

the allegations.

                                             PARTIES

       28.     Denied as stated. Rite Aid admits only that the County of Summit is a county

organized under the laws of the State of Ohio, is listed in the case caption and purports to bring




                                                  6
   Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 7 of 261. PageID #: 5894



the claims identified in the complaint. Rite Aid denies that the County of Summit, Ohio is a proper

plaintiff in this action. Rite Aid lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations in Paragraph No. 28 and therefore denies the allegations.

       29.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 29 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 29 and therefore denies the allegations.

       30.     Denied as stated. Rite Aid admits only that the City of Akron is organized under

the laws of the State of Ohio, is listed in the case caption as a party plaintiff and purports to bring

the claims identified in the complaint. Rite Aid denies that the City of Akron is a proper plaintiff

in this action. Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in Paragraph No. 30 and therefore denies the allegations.

       31.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 31 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 31 and therefore denies the allegations.

       32.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 32 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 32 and therefore denies the allegations.




                                                  7
   Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 8 of 261. PageID #: 5895



       33.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 33 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 33 and therefore denies the allegations.

       34.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 34 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 34 and therefore denies the allegations.

       35.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 35 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 35 and therefore denies the allegations.

       36.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 36 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 36 and therefore denies the allegations.

       37.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 37 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge




                                                 8
   Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 9 of 261. PageID #: 5896



or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 37 and therefore denies the allegations.

       38.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 38 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 38 and therefore denies the allegations.

       39.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 39 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 39 and therefore denies the allegations.

       40.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 40 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 40 and therefore denies the allegations.

       41.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 41 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 41 and therefore denies the allegations.




                                                 9
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 10 of 261. PageID #: 5897



       42.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 42 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 42 and therefore denies the allegations.

       43.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 43 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 43 and therefore denies the allegations.

       44.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 44 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 44 and therefore denies the allegations.

       45.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 45 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 45 and therefore denies the allegations.

       46.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 46 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge




                                                10
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 11 of 261. PageID #: 5898



or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 46 and therefore denies the allegations.

       47.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 47 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 47 and therefore denies the allegations.

       48.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 48 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 48 and therefore denies the allegations.

       49.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 49 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 49 and therefore denies the allegations.

       50.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 50 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 50 and therefore denies the allegations.




                                                11
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 12 of 261. PageID #: 5899



        51.     Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 51 and therefore denies the allegations.

        52.     The referenced entity was dismissed as a plaintiff from this action by court order

on May 31, 2018. Because Paragraph No. 52 concerns an entity that is no longer a party, no

response is required. To the extent a response is deemed to be required, Rite Aid lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

No. 52 and therefore denies the allegations.

        53.     Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in Paragraph No. 53 and therefore denies the allegations.

        54.     Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 54 and therefore denies the allegations.

        55.     Rite Aid denies that any entities other than the County of Summit and the City of

Akron, and, for purposes of the statutory public nuisance claim, the State of Ohio by and through

the chief legal officers of municipalities located in Ohio, as set forth more fully in that claim for

relief, are Plaintiffs to this action. Paragraph No. 55 contains only a recitation of the shorthand

terms that Plaintiffs define for their own use elsewhere in their Complaint to characterize and

group together various plaintiffs. To the extent Paragraph No. 55 is deemed to contain any

additional allegations that require a response, Rite Aid denies such allegations.

        56.     Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 56 and therefore denies the allegations. Rite Aid denies that

these parties are proper plaintiffs in this action.

        57.     Denied as stated. Rite Aid admits only that Summit County declared a state of

emergency as a result of the opioid epidemic but denies any liability for that epidemic or for the




                                                      12
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 13 of 261. PageID #: 5900



alleged misuse, abuse or overprescription of opioids. Rite Aid lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph No. 57 and

therefore denies the allegations.

       58.     The allegations of Paragraph No. 58 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

Paragraph No. 58 is directed to the conduct of other defendants, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph No.

58 and therefore denies the allegations.

       59.     The allegations of Paragraph No. 59 are conclusions of law to which no response

is required and they are, therefore, denied. To the extent a response is required, Rite Aid denies

the allegations. To the extent Paragraph No. 59 is directed to the conduct of other defendants, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph No. 59 and therefore denies the allegations.

       60.     Denied as stated. Rite Aid admits only that there is currently a national opioid

epidemic but denies any liability for that epidemic or for the alleged misuse, abuse or

overprescription of opioids. The remaining allegations of Paragraph No. 60 are conclusions of

law to which no response is required and they are, therefore, denied. To the extent a response is

required, Rite Aid denies the allegations. To the extent Paragraph No. 60 is directed to the conduct

of other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph No. 60 and therefore denies the allegations.

       61.     Denied as stated. Rite Aid admits only that there is currently a national opioid

epidemic but denies any liability for that epidemic or for the alleged misuse, abuse or

overprescription of opioids. The remaining allegations of Paragraph No. 61 are conclusions of




                                                 13
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 14 of 261. PageID #: 5901



law to which no response is required and they are, therefore, denied. To the extent a response is

required, Rite Aid denies the allegations. To the extent Paragraph No. 61 is directed to the conduct

of other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph No. 61 and therefore denies the allegations.

       62.     The allegations of Paragraph No. 62 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations.

       63.     Rite Aid denies all allegations in Paragraph No. 63 as it never manufactured nor

marketed opioids. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 63 and therefore denies the allegations.

       64.     The allegations of Paragraph No. 64 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 64 and therefore denies the allegations. To the extent the allegations are directed

to Rite Aid it denies the same.

       65.     The allegations of Paragraph No. 65 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 65 and therefore denies the allegations.

       66.     The allegations of Paragraph No. 66 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 66 and therefore denies the allegations.

       67.     The allegations of Paragraph No. 67 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 67 and therefore denies the allegations.




                                                 14
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 15 of 261. PageID #: 5902



       68.     The allegations of Paragraph No. 68 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 68 and therefore denies the allegations.

       69.     The allegations of Paragraph No. 69 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 69 and therefore denies the allegations.

       70.     The allegations of Paragraph No. 70 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 70 and therefore denies the allegations.

       71.     The allegations of Paragraph No. 71 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 71 and therefore denies the allegations.

       72.     The allegations of Paragraph No. 72 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 72 and therefore denies the allegations.

       73.     Plaintiffs have deleted the allegations in Paragraph No. 73 and, as a result, no

response is required. To the extent the allegations in Paragraph No. 73 have not been deleted then

they are directed to other defendants and, as such, Rite Aid lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph No. 73, and therefore

denies the allegations.

       74.     The allegations of Paragraph No. 74 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 74 and therefore denies the allegations.




                                                 15
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 16 of 261. PageID #: 5903



       75.     The allegations of Paragraph No. 75 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 75 and therefore denies the allegations.

       76.     The allegations of Paragraph No. 76 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 76 and therefore denies the allegations.

       77.     The allegations of Paragraph No. 77 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 77 and therefore denies the allegations.

       78.     The allegations of Paragraph No. 78 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 78 and therefore denies the allegations.

       79.     The allegations of Paragraph No. 79 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 79 and therefore denies the allegations.

       80.     The allegations of Paragraph No. 80 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 80 and therefore denies the allegations.

       81.     The allegations of Paragraph No. 81 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 81 and therefore denies the allegations.




                                                 16
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 17 of 261. PageID #: 5904



       82.     The allegations of Paragraph No. 82 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 82 and therefore denies the allegations.

       83.     The allegations of Paragraph No. 83 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 83 and therefore denies the allegations.

       84.     The allegations of Paragraph No. 84 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 84 and therefore denies the allegations.

       85.     The allegations of Paragraph No. 85 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 85 and therefore denies the allegations.

       86.     The allegations of Paragraph No. 86 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 86 and therefore denies the allegations.

       87.     The allegations of Paragraph No. 87 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 87 and therefore denies the allegations.

       88.     The allegations of Paragraph No. 88 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 88 and therefore denies the allegations.




                                                 17
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 18 of 261. PageID #: 5905



       89.     The allegations of Paragraph No. 89 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 89 and therefore denies the allegations.

       90.     The allegations of Paragraph No. 90 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 90 and therefore denies the allegations.

       91.     The allegations of Paragraph No. 91 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 91 and therefore denies the allegations.

       92.     The allegations of Paragraph No. 92 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 92 and therefore denies the allegations.

       93.     The allegations of Paragraph No. 93 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 93 and therefore denies the allegations.

       94.     The allegations of Paragraph No. 94 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 94 and therefore denies the allegations.

       95.     The allegations of Paragraph No. 95 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 95 and therefore denies the allegations.




                                                 18
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 19 of 261. PageID #: 5906



       96.     The allegations of Paragraph No. 96 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 96 and therefore denies the allegations.

       97.     The allegations of Paragraph No. 97 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 97 and therefore denies the allegations.

       98.     The allegations of Paragraph No. 98 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 98 and therefore denies the allegations.

       99.     The allegations of Paragraph No. 99 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 99 and therefore denies the allegations.

       100.    The allegations of Paragraph No. 100 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 100 and therefore denies the allegations.

       101.    The allegations of Paragraph No. 101 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 101 and therefore denies the allegations.

       102.    The allegations of Paragraph No. 102 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 102 and therefore denies the allegations.




                                                 19
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 20 of 261. PageID #: 5907



       103.    The allegations of Paragraph No. 103 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 103 and therefore denies the allegations.

       104.    The allegations of Paragraph No. 104 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 104 and therefore denies the allegations.

       105.    The allegations of Paragraph No. 105 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 105 and therefore denies the allegations.

       106.    The allegations of Paragraph No. 106 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 106 and therefore denies the allegations.

       107.    Denied in part. It is admitted only that Plaintiffs purport to identify and define

those defendants whom they consider to be “Distributor Defendants.” The allegations of Paragraph

No. 107 are conclusions of law to which no response is required. To the extent a response is

required, Rite Aid denies all the allegations in Paragraph No. 107. To the extent Paragraph No.

107 is directed to the conduct of other defendants, Rite Aid lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph No. 107 and

therefore denies the allegations.

       108.    The allegations of Paragraph No. 108 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 108 and therefore denies the allegations.




                                                 20
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 21 of 261. PageID #: 5908



       109.    The allegations of Paragraph No. 109 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 109 and therefore denies the allegations.

       110.    The allegations of Paragraph No. 110 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 110 and therefore denies the allegations.

       111.    The allegations of Paragraph No. 111 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 111 and therefore denies the allegations.

       112.    The allegations of Paragraph No. 112 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 112 and therefore denies the allegations.

       113.    The allegations of Paragraph No. 113 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 113 and therefore denies the allegations.

       114.    The allegations of Paragraph No. 114 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 114 and therefore denies the allegations.

       115.    The allegations of Paragraph No. 115 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 115 and therefore denies the allegations.




                                                 21
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 22 of 261. PageID #: 5909



       116.    The allegations of Paragraph No. 116 are directed to other Defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 116 and therefore denies the allegations.

       117.    The allegations of Paragraph No. 117 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 117 and therefore denies the allegations.

       118.    The allegations of Paragraph No. 118 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 118 and therefore denies the allegations.

       119.    The allegations of Paragraph No. 119 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 119 and therefore denies the allegations.

       120.    Denied as stated. It is admitted only that McKesson Corporation is a distributor of

pharmaceutical drugs. The remaining allegations of Paragraph No. 120 are directed to other

defendants and, as such, Rite Aid lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph No. 120 and therefore denies the allegations.

       121.    The allegations of Paragraph No. 121 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 121 and therefore denies the allegations.

       122.    The allegations of Paragraph No. 122 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 122 and therefore denies the allegations.




                                                 22
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 23 of 261. PageID #: 5910



        123.   The allegations of Paragraph No. 123 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 123 and therefore denies the allegations.

        124.   Denied as stated. Rite Aid admits that it is a Maryland corporation and its principal

place of business is located in Camp Hill, Pennsylvania. Rite Aid further admits that it distributed

Schedule III opioid products only to certain Rite Aid pharmacies in Ohio, including Summit

County, and in certain other states. Rite Aid specifically denies that it distributed any Schedule II

opioids. Rite Aid denies any remaining allegations against it in Paragraph No. 124. To the extent

this paragraph pertains to Rite Aid Corporation, Rite Aid Corporation is no longer a defendant in

this action.

        125.   The allegations of Paragraph No. 125 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 125 and therefore denies the allegations.

        126.   The allegations of Paragraph No. 126 are directed to other defendants and, as such,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in Paragraph No. 126 and therefore denies the allegations.

        127.   It is admitted only that Plaintiffs refer to Rite Aid as a “National Retail Pharmacy”

in their Complaint. Insofar as the remaining allegations in Paragraph No. 127 pertain to other

defendants, Rite Aid lacks knowledge and information sufficient to form a belief as to the truth of

the allegations and therefore denies them. Rite Aid also denies the allegations in Paragraph No.

127 to the extent they impute the behavior of other defendants to Rite Aid.

        128.   Rite Aid denies the allegations contained in Paragraph No. 128. Insofar as the

remaining allegations in Paragraph No. 128 pertain to other defendants, Rite Aid lacks knowledge




                                                 23
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 24 of 261. PageID #: 5911



and information sufficient to form a belief as to the truth of the allegations and therefore denies

them. Rite Aid also denies the allegations in Paragraph No. 128 to the extent they impute the

behavior of other defendants to Rite Aid.

       129.    The allegations of Paragraph No. 129 are conclusions of law to which no response

is required and they are, therefore, denied. To the extent a response is required, Rite Aid denies

the allegations. To the extent Paragraph No. 129 is directed to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph No. 129 and therefore denies the allegations.

                                  FACTUAL ALLEGATIONS

           130.        Denied as stated. Rite Aid admits only that the term opioid refers to a class

of drugs that medical professionals may prescribe to treat pain. Rite Aid further avers that it never

distributed any Schedule II controlled substances, such as Oxycodone, and it distributed

hydrocodone combination products only when they were classified as Schedule III controlled

substances before October 2014. Rite Aid denies the remaining allegations in Paragraph No. 130.

       131.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 131 and therefore denies the allegations.

       132.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 132 and therefore denies the allegations.

       133.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 133 and therefore denies the allegations.

       134.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 134 and therefore denies the allegations.




                                                 24
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 25 of 261. PageID #: 5912



       135.    It is admitted only that the U.S. Drug Enforcement Administration (“DEA”)

regulates Schedule II controlled substances. Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph No. 135 and therefore

denies the allegations.

       136.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 136 and therefore denies the allegations.

       137.    Denied as stated. Rite Aid admits only that there is currently a national opioid

epidemic but denies any liability for that epidemic or for the alleged misuse, abuse or

overprescription of opioids. Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in Paragraph No. 137 and therefore denies the

allegations.

       138.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 138 and therefore denies the allegations.

       139.    It is admitted only that different opioids provide varying levels of morphine

milligram equivalents. Rite Aid lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph No. 139 and therefore denies the allegations.

       140.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 140 and therefore denies the allegations. To the extent

Paragraph No. 140 is directed to other defendants, Rite Aid lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph No. 140 and

therefore denies the allegations.




                                                25
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 26 of 261. PageID #: 5913



       141.     Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph No. 141 and therefore denies the allegations.

       142.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 142 and therefore denies the allegations.

       143.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 143 and therefore denies the allegations.

       144.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 144 and therefore denies the allegations.

       145.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 145 and therefore denies the allegations.

       146.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 146 and therefore denies the allegations.

       147.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 147 and therefore denies the allegations.

       148.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 148 and therefore denies the allegations.

       149.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 149 and therefore denies the allegations.

       150.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 150 and therefore denies the allegations.

       151.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 151 and therefore denies the allegations.




                                                26
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 27 of 261. PageID #: 5914



       152.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 152 and therefore denies the allegations.

       153.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 153 and therefore denies the allegations.

       154.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 154 and therefore denies the allegations.

       155.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 155 and therefore denies the allegations.

       156.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 156 and therefore denies the allegations.

       157.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 157 and therefore denies the allegations.

       158.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 158 and therefore denies the allegations.

       159.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 159 and therefore denies the allegations.

       160.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 160 and therefore denies the allegations.

       161.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 161 and therefore denies the allegations.

       162.     Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 162 and therefore denies the allegations.




                                                27
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 28 of 261. PageID #: 5915



       163.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 163 and therefore denies the allegations.

       164.    Rite Aid denies all allegations of Paragraph No. 164. Rite Aid is not defined as a

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. To the extent these allegations pertain to other defendants, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 164 and

therefore denies the allegations.

       165.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. To the extent these allegations pertain

to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph No. 165 and therefore denies the allegations.

       166.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. To the extent these allegations pertain

to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph No. 166 and therefore denies the allegations.

       167.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. To the extent these allegations pertain

to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph No. 167 and therefore denies the allegations.

       168.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. To the extent these allegations pertain

to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph No. 168 and therefore denies the allegations.




                                                28
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 29 of 261. PageID #: 5916



       169.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. To the extent these allegations pertain

to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph No. 169 and therefore denies the allegations.

       170.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. To the extent these allegations pertain

to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph No. 170 and therefore denies the allegations.

       171.    The allegations of Paragraph No. 171 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

Paragraph No. 171 is directed to the conduct of other defendants, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph No.

171 and therefore denies the allegations.

       172.    Denied as stated. Rite Aid admits only that there is currently a national opioid

epidemic but denies any liability for that epidemic or for the alleged misuse, abuse or

overprescription of opioids. Rite Aid is not defined as a Marketing Defendant in the Second

Amended Complaint nor did it ever manufacture or market opioids. The remaining allegations of

Paragraph No. 172 are conclusions of law to which no response is required. To the extent a

response is required, Rite Aid lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph No. 172 and therefore denies the allegations.

       173.    The allegations of Paragraph No. 173 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies all allegations. Rite Aid is not

defined as a Marketing Defendant in the Second Amended Complaint nor did it ever manufacture




                                                 29
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 30 of 261. PageID #: 5917



or market opioids. To the extent Paragraph No. 173 is directed to the conduct of other defendants,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph No. 173 and therefore denies the allegations.

       174.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. Rite Aid denies all allegations of

Paragraph No. 174. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 174 and therefore denies the allegations.

       175.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. Rite Aid denies all allegations of

Paragraph No. 175. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 175 and therefore denies the allegations.

       176.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. Rite Aid denies all allegations of

Paragraph No. 176. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 176 and therefore denies the allegations.

       177.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint, nor did it ever manufacture or market opioids. Rite Aid denies all allegations of

Paragraph No. 177. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 177 and therefore denies the allegations.




                                                30
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 31 of 261. PageID #: 5918



       178.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. Rite Aid denies all allegations of

Paragraph No. 178. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 178 and therefore denies the allegations.

       179.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. Rite Aid denies all allegations of

Paragraph No. 179. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 179 and therefore denies the allegations.

       180.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. Rite Aid denies all allegations of

Paragraph No. 180. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 180 and therefore denies the allegations.

       181.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. Rite Aid denies all allegations of

Paragraph No. 181. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 181 and therefore denies the allegations.

       182.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 182 and therefore denies the allegations.




                                                31
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 32 of 261. PageID #: 5919



       183.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. Rite Aid denies all allegations of

Paragraph No. 183. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 183 and therefore denies the allegations.

       184.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 184 and therefore denies the allegations.

       185.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 185 and therefore denies the allegations.

       186.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint, nor did it ever manufacture or market opioids. Rite Aid denies all allegations of

Paragraph No. 186. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 186 and therefore denies the allegations.

       187.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. Rite Aid denies all allegations of

Paragraph No. 187. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 187 and therefore denies the allegations.

       188.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. Rite Aid denies all allegations of

Paragraph No. 188. To the extent these allegations pertain to other defendants, Rite Aid lacks




                                                32
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 33 of 261. PageID #: 5920



knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 188 and therefore denies the allegations.

       189.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 189 and therefore denies the allegations.

       190.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 190 and therefore denies the allegations.

       191.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. Rite Aid denies all allegations of

Paragraph No. 191. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 191 and therefore denies the allegations.

       192.    The allegations in Paragraph No. 192 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 192 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       193.    The allegations in Paragraph No. 193 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 193 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       194.    The allegations in Paragraph No. 194 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 194 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                33
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 34 of 261. PageID #: 5921



       195.    The allegations in Paragraph No. 195 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 195 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       196.    The allegations in Paragraph No. 196 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 196 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       197.    The allegations in Paragraph No. 197 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 197 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       198.    The allegations in Paragraph No. 198 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 198 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       199.    The allegations in Paragraph No. 199 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 199 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       200.    The allegations in Paragraph No. 200 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in




                                                34
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 35 of 261. PageID #: 5922



Paragraph No. 200 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       201.    The allegations in Paragraph No. 201 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 201 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       202.    The allegations in Paragraph No. 202 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 202 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       203.    The allegations in Paragraph No. 203 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 203 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       204.    The allegations in Paragraph No. 204 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 204 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       205.    The allegations in Paragraph No. 205 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 205 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                35
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 36 of 261. PageID #: 5923



       206.    The allegations in Paragraph No. 206 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 206 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       207.    The allegations in Paragraph No. 207 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 207 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       208.    The allegations in Paragraph No. 208 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 208 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       209.    The allegations in Paragraph No. 209 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 209 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       210.    The allegations in Paragraph No. 210 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 210 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       211.    The allegations in Paragraph No. 211 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in




                                                36
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 37 of 261. PageID #: 5924



Paragraph No. 211 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       212.    The allegations in Paragraph No. 212 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 212 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       213.    The allegations in Paragraph No. 213 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 213 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       214.    The allegations in Paragraph No. 214 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 214 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       215.    The allegations in Paragraph No. 215 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 215 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       216.    The allegations in Paragraph No. 216 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 216 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                37
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 38 of 261. PageID #: 5925



       217.    The allegations in Paragraph No. 217 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 217 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       218.    The allegations in Paragraph No. 218 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 218 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       219.    The allegations in Paragraph No. 219 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 219 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       220.    The allegations in Paragraph No. 220 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 220 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       221.    The allegations in Paragraph No. 221 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 221 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       222.    The allegations in Paragraph No. 222 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in




                                                38
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 39 of 261. PageID #: 5926



Paragraph No. 222 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       223.    The allegations in Paragraph No. 223 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 223 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       224.    The allegations in Paragraph No. 224 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 224 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       225.    The allegations in Paragraph No. 225 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 225 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       226.    The allegations in Paragraph No. 226 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 226 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       227.    The allegations in Paragraph No. 227 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 227 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                39
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 40 of 261. PageID #: 5927



       228.    The allegations in Paragraph No. 228 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 228 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       229.    The allegations in Paragraph No. 229 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 229 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       230.    The allegations in Paragraph No. 230 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 230 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       231.    The allegations in Paragraph No. 231 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 231 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       232.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. Rite Aid denies all allegations of

Paragraph No. 232. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 232 and therefore denies the allegations.

       233.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. Rite Aid denies all allegations of




                                                40
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 41 of 261. PageID #: 5928



Paragraph No. 233. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 233 and therefore denies the allegations.

       234.    The allegations in Paragraph No. 234 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 234 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       235.    The allegations in Paragraph No. 235 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 235 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       236.    The allegations in Paragraph No. 236 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 236 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       237.    The allegations in Paragraph No. 237 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 237 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       238.    The allegations in Paragraph No. 238 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 238 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                41
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 42 of 261. PageID #: 5929



       239.    The allegations in Paragraph No. 239 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 239 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       240.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. Rite Aid denies all allegations of

Paragraph No. 240. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 240 and therefore denies the allegations.

       241.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint, nor did it ever manufacture or market opioids. Rite Aid denies all allegations of

Paragraph No. 241. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 241 and therefore denies the allegations.

       242.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. Rite Aid denies all allegations of

Paragraph No. 242. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 242 and therefore denies the allegations.

       243.    The allegations in Paragraph No. 243 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 243 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                42
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 43 of 261. PageID #: 5930



       244.    The allegations in Paragraph No. 244 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 244 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       245.    The allegations in Paragraph No. 245 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 245 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       246.    The allegations in Paragraph No. 246 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 246 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       247.    The allegations in Paragraph No. 247 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 247 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       248.    The allegations in Paragraph No. 248 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 248 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       249.    The allegations in Paragraph No. 249 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in




                                                43
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 44 of 261. PageID #: 5931



Paragraph No. 249 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       250.    The allegations in Paragraph No. 250 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 250 and therefore denies the allegations. To the extent this paragraph is deemed to

contain allegations against Rite Aid, Rite Aid denies such allegations.

       251.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

251 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 251 and therefore denies the

allegations. To the extent Paragraph No. 251 is deemed to contain allegations against Rite Aid,

Rite Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 251

because they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its

terms is denied.

       252.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

252 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 252 and therefore denies the

allegations. To the extent this Paragraph No. 252 is deemed to contain allegations against Rite Aid,

Rite Aid denies such allegations.

       253.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

253 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                                44
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 45 of 261. PageID #: 5932



form a belief as to the truth of the allegations in Paragraph No. 253 and therefore denies the

allegations. To the extent Paragraph No. 253 is deemed to contain allegations against Rite Aid,

Rite Aid denies such allegations.

       254.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

254 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 254 and therefore denies the

allegations. To the extent Paragraph No. 254 is deemed to contain allegations against Rite Aid,

Rite Aid denies such allegations.

       255.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

255 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 255 and therefore denies the

allegations. To the extent Paragraph No. 255 is deemed to contain allegations against Rite Aid,

Rite Aid denies such allegations.

       256.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

256 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 256 and therefore denies the

allegations. To the extent Paragraph No. 256 is deemed to contain allegations against Rite Aid,

Rite Aid denies such allegations.

       257.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.




                                              45
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 46 of 261. PageID #: 5933



257 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 257 and therefore denies the

allegations. To the extent Paragraph No. 257 is deemed to contain allegations against Rite Aid,

Rite Aid denies such allegations.

       258.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

258 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 258 and therefore denies the

allegations. To the extent Paragraph No. 258 is deemed to contain allegations against Rite Aid,

Rite Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 258

because they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its

terms is denied.

       259.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

259 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 259 and therefore denies the

allegations. To the extent Paragraph No. 259 is deemed to contain allegations against Rite Aid,

Rite Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 259

because they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its

terms is denied.

       260.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

260 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                                46
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 47 of 261. PageID #: 5934



form a belief as to the truth of the allegations in Paragraph No. 260 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       261.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

261 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 261 and therefore denies the

allegations. To the extent Paragraph No. 261 is deemed to contain allegations against Rite Aid,

Rite Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 261

because they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its

terms is denied.

       262.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

262 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 262 and therefore denies the

allegations. To the extent Paragraph No. 262 is deemed to contain allegations against Rite Aid,

Rite Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 262

because they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its

terms is denied.

       263.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

263 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 263 and therefore denies the




                                                47
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 48 of 261. PageID #: 5935



allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 263 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          264.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

264 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 264 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          265.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

265 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 265 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          266.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

266 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 266 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.




                                                48
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 49 of 261. PageID #: 5936



       267.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

267 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 267 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       268.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

268 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 268 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       269.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

269 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 269 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       270.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

270 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 270 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite




                                               49
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 50 of 261. PageID #: 5937



Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 270 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          271.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

271 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 271 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 271 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          272.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in allegations in

Paragraph No. 272 pertain to other defendants. As such, Rite Aid lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph No. 272 and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations. Rite Aid further denies the allegations in allegations in

Paragraph No. 272 because they refer to a document that speaks for itself and Plaintiffs’ attempt

to characterize its terms is denied.

          273.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

273 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 273 and therefore denies the




                                                50
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 51 of 261. PageID #: 5938



allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in allegations in Paragraph

No. 273 because they refer to a document that speaks for itself and Plaintiffs’ attempt to

characterize its terms is denied.

          274.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

274 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 274 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 274 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          275.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

275 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 275 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 275 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          276.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

276 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                                51
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 52 of 261. PageID #: 5939



form a belief as to the truth of the allegations in Paragraph No. 276 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 276 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          277.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

277 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 277 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 277 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          278.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

278 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 278 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 278 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          279.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.




                                                52
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 53 of 261. PageID #: 5940



279 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 279 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          280.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

280 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 280 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 280 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          281.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

281 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 281 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 281 because

they refer to documents that speak for themselves and Plaintiffs’ attempt to characterize their terms

is denied.

          282.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

282 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                                 53
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 54 of 261. PageID #: 5941



form a belief as to the truth of the allegations in Paragraph No. 282 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 282 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          283.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

283 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 283 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 283 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          284.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

284 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 284 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 284 because

they refer to documents that speak for themselves and Plaintiffs’ attempt to characterize their terms

is denied.

          285.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.




                                                 54
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 55 of 261. PageID #: 5942



285 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 285 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          286.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

286 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 286 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 286 because

they refer to documents that speak for themselves and Plaintiffs’ attempt to characterize their terms

is denied.

          287.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

287 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 287 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 287 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          288.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

288 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                                 55
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 56 of 261. PageID #: 5943



form a belief as to the truth of the allegations in Paragraph No. 288 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 288 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          289.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

289 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 289 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 289 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          290.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

290 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 290 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 290 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          291.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.




                                                56
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 57 of 261. PageID #: 5944



291 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 291 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 291 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          292.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

292 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 292 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 292 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          293.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

293 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 293 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          294.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

294 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                                57
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 58 of 261. PageID #: 5945



form a belief as to the truth of the allegations in Paragraph No. 294 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          295.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

295 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 295 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          296.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

296 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 296 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 296 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          297.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

297 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 297 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.




                                                58
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 59 of 261. PageID #: 5946



          298.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

298 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 298 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          299.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

299 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 299 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 299 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          300.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

300 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 300 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 300 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.




                                                59
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 60 of 261. PageID #: 5947



          301.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

301 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 301 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 301 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          302.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

302 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 302 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 302 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          303.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

303 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 303 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 303 because




                                                60
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 61 of 261. PageID #: 5948



they refer to documents that speak for themselves and Plaintiffs’ attempt to characterize its terms

is denied.

          304.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

304 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 304 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 304 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          305.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

305 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 305 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 305 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          306.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

306 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 306 and therefore denies the




                                                61
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 62 of 261. PageID #: 5949



allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       307.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

307 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 307 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       308.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

308 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 308 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       309.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

309 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 309 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       310.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

310 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                               62
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 63 of 261. PageID #: 5950



form a belief as to the truth of the allegations in Paragraph No. 310 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       311.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

311 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 311 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       312.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

312 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 312 and subsections (a) through (e)

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       313.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

313 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 313 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       314.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.




                                                 63
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 64 of 261. PageID #: 5951



314 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 314 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       315.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

315 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 315 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       316.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

316 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 316 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       317.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

317 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 317 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 317 because




                                               64
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 65 of 261. PageID #: 5952



they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          318.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

318 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 318 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          319.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

319 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 319 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          320.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

320 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 320 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 320 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.




                                                65
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 66 of 261. PageID #: 5953



       321.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

321 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 321 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       322.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

322 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 322 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       323.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

323 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 323 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       324.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

324 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 324 and therefore denies the




                                               66
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 67 of 261. PageID #: 5954



allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          325.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

325 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 325 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          326.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

326 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 326 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 326 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          327.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

327 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 327 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 327 because




                                                67
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 68 of 261. PageID #: 5955



they refer to documents that speak for themselves and Plaintiffs’ attempt to characterize their terms

is denied.

          328.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

328 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 328 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 328 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          329.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

329 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 329 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          330.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

330 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 330 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.




                                                 68
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 69 of 261. PageID #: 5956



          331.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

331 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 331 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 331 because

they refer to documents that speak for themselves and Plaintiffs’ attempt to characterize their terms

is denied.

          332.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

332 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 332 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 332 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          333.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

333 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 333 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 333 because




                                                 69
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 70 of 261. PageID #: 5957



they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          334.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

334 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 334 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          335.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

335 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 335 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 335 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          336.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

336 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 336 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.




                                                70
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 71 of 261. PageID #: 5958



       337.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

337 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 337 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       338.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

338 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 338 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       339.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

339 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 339 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       340.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

340 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 340 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite




                                               71
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 72 of 261. PageID #: 5959



Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 340 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          341.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

341 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 341 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 341 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          342.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

342 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 342 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 342 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          343.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

343 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 343 and therefore denies the




                                                72
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 73 of 261. PageID #: 5960



allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          344.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

344 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 344 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          345.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

345 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 345 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 345 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          346.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

346 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 346 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 346 because




                                                73
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 74 of 261. PageID #: 5961



they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          347.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

347 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 347 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 347 because

they refer to documents that speak for themselves and Plaintiffs’ attempt to characterize their terms

is denied.

          348.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

348 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 348 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          349.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

349 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 349 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.




                                                 74
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 75 of 261. PageID #: 5962



          350.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

350 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 350 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          351.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

351 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 351 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          352.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

352 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 352 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 352 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          353.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

353 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                                75
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 76 of 261. PageID #: 5963



form a belief as to the truth of the allegations in Paragraph No. 353 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 353 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          354.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

354 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 354 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 354 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          355.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

355 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 355 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 355 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          356.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.




                                                76
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 77 of 261. PageID #: 5964



356 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 356 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          357.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

357 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 357 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          358.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

358 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 358 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 358 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          359.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

359 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 359 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite




                                                77
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 78 of 261. PageID #: 5965



Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 359 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          360.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

360 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 360 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          361.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

361 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 361 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          362.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

362 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 362 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 362 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.




                                                78
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 79 of 261. PageID #: 5966



          363.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

363 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 363 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          364.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

364 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 364 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          365.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

365 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 365 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 365 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          366.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

366 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                                79
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 80 of 261. PageID #: 5967



form a belief as to the truth of the allegations in Paragraph No. 366 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          367.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

367 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 367 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 367 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          368.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

368 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 368 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          369.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

369 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 369 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.




                                                80
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 81 of 261. PageID #: 5968



       370.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

370 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 370 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       371.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

371 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 371 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       372.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

372 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 372 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       373.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

373 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 373 and therefore denies the




                                               81
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 82 of 261. PageID #: 5969



allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          374.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

374 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 374 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 374 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          375.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

375 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 375 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          376.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

376 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 376 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.




                                                82
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 83 of 261. PageID #: 5970



          377.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

377 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 377 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          378.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

378 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 378 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          379.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

379 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 379 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 379 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          380.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

380 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                                83
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 84 of 261. PageID #: 5971



form a belief as to the truth of the allegations in Paragraph No. 380 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 380 because

they refer to documents that speak for themselves and Plaintiffs’ attempt to characterize their terms

is denied.

          381.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

381 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 381 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 381 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          382.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

382 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 382 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          383.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

383 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 383 and therefore denies the




                                                 84
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 85 of 261. PageID #: 5972



allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 383 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          384.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

384 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 384 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 384 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          385.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

385 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 385 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 385 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          386.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

386 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                                85
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 86 of 261. PageID #: 5973



form a belief as to the truth of the allegations in Paragraph No. 386 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 386 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          387.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

387 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 387 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 387 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          388.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

388 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 388 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 388 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          389.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.




                                                86
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 87 of 261. PageID #: 5974



389 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 389 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          390.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

390 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 390 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 390 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          391.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

391 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 391 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          392.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

392 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 392 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite




                                                87
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 88 of 261. PageID #: 5975



Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 392 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          393.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

393 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 393 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 393 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          394.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

394 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 394 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          395.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

395 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 395 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.




                                                88
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 89 of 261. PageID #: 5976



       396.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

396 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 396 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       397.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

397 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 397 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       398.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

398 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 398 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       399.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

399 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 399 and therefore denies the




                                               89
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 90 of 261. PageID #: 5977



allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       400.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

400 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 400 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       401.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

401 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 401 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       402.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

402 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 402 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       403.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

403 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                               90
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 91 of 261. PageID #: 5978



form a belief as to the truth of the allegations in Paragraph No. 403 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          404.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

404 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 404 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 404 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          405.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

405 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 405 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 405 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          406.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

406 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 406 and therefore denies the




                                                91
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 92 of 261. PageID #: 5979



allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 406 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          407.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

407 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 407 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 407 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          408.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

408 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 408 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          409.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

409 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 409 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite




                                                92
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 93 of 261. PageID #: 5980



Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 409 because

they refer to documents that speak for themselves and Plaintiffs’ attempt to characterize their terms

is denied.

          410.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

410 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 410 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 410 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          411.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

411 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 411 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 411 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          412.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

412 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 412 and therefore denies the




                                                 93
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 94 of 261. PageID #: 5981



allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          413.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

413 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 413 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          414.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

414 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 414 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          415.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

415 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 415 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 415 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.




                                                94
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 95 of 261. PageID #: 5982



       416.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

416 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 416 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       417.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

417 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 417 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       418.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

418 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 418 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       419.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

419 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 419 and therefore denies the




                                               95
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 96 of 261. PageID #: 5983



allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          420.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

420 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 420 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 420 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          421.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

421 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 421 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 421 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          422.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

422 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 422 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite




                                                96
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 97 of 261. PageID #: 5984



Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 422 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          423.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

423 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 423 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          424.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

424 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 424 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 424 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          425.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

425 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 425 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.




                                                97
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 98 of 261. PageID #: 5985



          426.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

426 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 426 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 426 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          427.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

427 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 427 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 427 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          428.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

428 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 428 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 428 because




                                                98
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 99 of 261. PageID #: 5986



they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          429.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

429 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 429 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          430.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

430 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 430 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          431.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

431 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 431 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          432.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

432 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                                99
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 100 of 261. PageID #: 5987



form a belief as to the truth of the allegations in Paragraph No. 432 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          433.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

433 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 433 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          434.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

434 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 434 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          435.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

435 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 435 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 435 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.




                                                100
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 101 of 261. PageID #: 5988



       436.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

436 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 436 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       437.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

437 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 437 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       438.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

438 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 438 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       439.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

439 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 439 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite




                                              101
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 102 of 261. PageID #: 5989



Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 439 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          440.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

440 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 440 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          441.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

441 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 441 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          442.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

442 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 442 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          443.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.




                                                102
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 103 of 261. PageID #: 5990



443 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 443 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 443 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          444.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

444 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 444 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          445.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

445 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 445 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 445 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          446.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

446 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                                103
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 104 of 261. PageID #: 5991



form a belief as to the truth of the allegations in Paragraph No. 446 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       447.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

447 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 447 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       448.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

448 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 448 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       449.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

449 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 449 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       450.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.




                                              104
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 105 of 261. PageID #: 5992



450 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 450 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          451.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

451 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 451 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 451 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          452.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

452 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 452 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          453.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

453 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 453 and therefore denies the




                                                105
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 106 of 261. PageID #: 5993



allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       454.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

454 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 454 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       455.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

455 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 455 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       456.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

456 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 456 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       457.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

457 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                              106
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 107 of 261. PageID #: 5994



form a belief as to the truth of the allegations in Paragraph No. 457 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       458.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

458 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 458 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       459.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

459 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 459 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       460.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

460 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 460 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       461.    Rite Aid never manufactured or marketed opioids. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as




                                               107
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 108 of 261. PageID #: 5995



to the truth of the allegations in Paragraph No. 461 and therefore denies the allegations. To the

extent this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such

allegations.

       462.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

462 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 462 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       463.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

463 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 463 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       464.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in 464 pertain to

other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph No. 464 and therefore denies the allegations. To the

extent this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such

allegations.

       465.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.




                                              108
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 109 of 261. PageID #: 5996



465 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 465 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          466.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

466 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 466 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          467.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

467 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 467 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 467 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          468.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

468 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 468 and therefore denies the




                                                109
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 110 of 261. PageID #: 5997



allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          469.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

469 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 469 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 469 because

they refer to documents that speaks for themselves and Plaintiffs’ attempt to characterize their

terms is denied.

          470.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

470 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 470 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 470 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          471.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

471 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 471 and therefore denies the




                                                110
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 111 of 261. PageID #: 5998



allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          472.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

472 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 472 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          473.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

473 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 473 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 473 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          474.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

474 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 474 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.




                                                111
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 112 of 261. PageID #: 5999



          475.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

475 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 475 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 475 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          476.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

476 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 476 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          477.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

477 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 477 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          478.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

478 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                                112
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 113 of 261. PageID #: 6000



form a belief as to the truth of the allegations in Paragraph No. 478 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

          479.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

479 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 479 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 479 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          480.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

480 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 480 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 480 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          481.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

481 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 481 and therefore denies the




                                                113
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 114 of 261. PageID #: 6001



allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       482.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

482 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 482 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       483.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

483 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 483 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       484.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

484 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 484 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       485.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

485 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                              114
    Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 115 of 261. PageID #: 6002



form a belief as to the truth of the allegations in Paragraph No. 485 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 485 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          486.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

486 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 486 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 486 because

they refer to a document that speaks for itself and Plaintiffs’ attempt to characterize its terms is

denied.

          487.   The allegations in Paragraph No. 487 appear to have been deleted, thus, no response

is required.3

          488.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

488 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 488 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.



3
 New allegations for Paragraph No. 487 have been added out-of-order, following Paragraph No. 500; the new
allegations are addressed below.



                                                     115
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 116 of 261. PageID #: 6003



       489.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

489 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 489 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       490.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

490 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 490 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 490 because

they refer to documents that speak for themselves and Plaintiffs’ attempt to characterize their terms

is denied.

       491.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

491 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 491 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       492.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

492 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                                116
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 117 of 261. PageID #: 6004



form a belief as to the truth of the allegations in Paragraph No. 492 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       493.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

493 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 493 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       494.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

494 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 494 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       495.    Rite Aid never manufactured or marketed opioids. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph No. 495 and therefore denies the allegations. To the

extent this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such

allegations.

       496.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

496 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                               117
    Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 118 of 261. PageID #: 6005



form a belief as to the truth of the allegations in Paragraph No. 496 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations. Rite Aid further denies the allegations in Paragraph No. 496 because

they refer to documents that speak for themselves and Plaintiffs’ attempt to characterize their terms

is denied.

        497.     The allegations in Paragraph No. 497 appear to have been deleted, thus, no response

is required.4

        498.     Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

498 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 498 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

        499.     Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

499 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 490 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

        500.     The allegations of Paragraph 500 are conclusions of law to which no response is

required. To the extent a response is required, Rite Aid admits only that it is registered with the



4
 New allegations for Paragraph No. 497 have been added out-of-order, following Paragraph No. 500; the new
allegations are addressed below.



                                                     118
    Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 119 of 261. PageID #: 6006



DEA. Rite Aid denies any characterizations by Plaintiffs of the referenced statute and regulations,

which speak for themselves. To the extent the allegations in Paragraph No. 500 pertain to other

defendants, Rite Aid lacks knowledge and information sufficient to form a belief as to the truth of

the allegations and therefore denies them.

           487.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph No. 490 and therefore denies the allegations.

To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies

such allegations.5

           497.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph No. 490 and therefore denies the allegations.

To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies

such allegations. Rite Aid further denies the allegations in this paragraph because they refer to

documents that speak for themselves and Plaintiffs’ attempt to characterize their terms is denied.6

           501.    The allegations of Paragraph No. 501 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies all allegations. To the extent




5
    Paragraph 487 appears out-of-order, following Paragraph 500, in the Corrected Second Amended Complaint.

6
 Paragraph 497 appears out-of-order, following Paragraphs 500 and 487, in the Corrected Second Amended
Complaint.



                                                       119
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 120 of 261. PageID #: 6007



these allegations pertain to other defendants, Rite Aid lacks knowledge and information sufficient

to form a belief as to the truth of the allegations and therefore denies them.

       502.    The allegations of Paragraph No. 502 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies all allegations, including that its

conduct created or contributed in any way to the opioid epidemic. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the allegations and therefore denies them.

       503.    The allegations of Paragraph No. 503 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge and information sufficient

to form a belief as to the truth of the allegations and therefore denies them.

       504.    The allegations of Paragraph No. 504 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations in Paragraph No.

54, including that it ever manufactured opioids or distributed any opioids that were classified as

“Schedule II controlled substances,” as Rite Aid distributed hydrocodone combination products

only when they were classified as Schedule III controlled substances before October 2014. To the

extent these allegations pertain to other defendants, Rite Aid lacks knowledge and information

sufficient to form a belief as to the truth of the allegations and therefore denies them.

       505.    The allegations of Paragraph No. 505 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies all allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge and information sufficient

to form a belief as to the truth of the allegations and therefore denies them.




                                                 120
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 121 of 261. PageID #: 6008



       506.    The allegations of Paragraph No. 506 are purported recitations of law to which no

response is required. To the extent a response is required, Rite Aid denies the allegations as stated,

including any inference of wrongdoing by Rite Aid.

       507.    The allegations of Paragraph No. 507 are purported recitations of law to which no

response is required. To the extent a response is required, Rite Aid denies the allegations as stated,

including any inference of wrongdoing by Rite Aid.

       508.    The allegations of Paragraph No. 508 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid lacks knowledge or information

sufficient to form a belief as to the truth of the allegations and therefore denies the allegations.

       509.    The allegations of Paragraph No. 509 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies that is has ever manufactured

opioids. The allegations in Paragraph No. 509 pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

       510.    The allegations of Paragraph No. 510 are purported recitations of law to which no

response is required. To the extent a response is required, Rite Aid admits only that the quoted

language appears in 21 C.F.R. § 1301.74, but the regulations speak for themselves and Rite Aid

denies any characterizations by Plaintiffs thereof. Rite Aid denies the remaining allegations in

Paragraph No. 510, including any inference of wrongdoing by Rite Aid.

       511.    The allegations of Paragraph No. 511 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations as stated, including

any inference of wrongdoing by Rite Aid.




                                                 121
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 122 of 261. PageID #: 6009



       512.    The allegations of Paragraph No. 512 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that any referenced state and

federal law speaks for itself and any interpretations or characterizations by Plaintiffs thereof are

denied. Rite Aid denies the remaining allegations in Paragraph No. 512, including any inference

of wrongdoing by Rite Aid. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies them.

       513.    The allegations of Paragraph No. 513 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that any referenced statute or

regulation speaks for itself and any interpretations or characterizations by Plaintiffs thereof are

denied. Rite Aid denies the remaining allegations in Paragraph No. 513. To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge and information sufficient to

form a belief as to the truth of the allegations and therefore denies the allegations.

       514.    The allegations in Paragraph No. 514 contain conclusions of law to which no

response is required. To the extent a response is required, Rite Aid denies the allegations in

Paragraph No. 514. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge and information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations.

       515.    Rite Aid lacks knowledge and information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 515, and therefore denies the allegations.

       516.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

516 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                                 122
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 123 of 261. PageID #: 6010



form a belief as to the truth of the allegations in Paragraph No. 516 and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       517.    The allegations of Paragraph No. 517 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies all allegations. To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge and information sufficient to

form a belief as to the truth of the allegations and therefore denies the allegations.

       518.    The allegations of Paragraph No. 518 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies all allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge and information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations.

       519.    Rite Aid denies all allegations in Paragraph No. 519 directed to it. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge and information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations.

       520.    Rite Aid denies all allegations in Paragraph No. 520 directed to it. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge and information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations.

       521.    Rite Aid never manufactured opioids. The allegations in Paragraph No. 521 pertain

to another defendant. As such, Rite Aid lacks knowledge and information sufficient to form a

belief as to the truth of the allegations and therefore denies them. To the extent this paragraph is

deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       522.    Rite Aid denies it owed a legal duty to each of the Plaintiffs in distributing

“controlled prescription drugs.” Rite Aid lacks knowledge or information sufficient to form a




                                                 123
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 124 of 261. PageID #: 6011



belief as to the truth of the remaining allegations in Paragraph No. 522 and therefore denies the

allegations.

       523.    Rite Aid denies all allegations in Paragraph No. 523. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations.

       524.    Rite Aid denies all allegations in Paragraph No. 524. The allegations refer to a

document that speaks for itself and Plaintiffs’ attempt to characterize its terms is denied. To the

extent these allegations pertain to other defendants, Rite Aid lacks knowledge and information

sufficient to form a belief as to the truth of the allegations and therefore denies them.

       525.    Rite Aid denies all allegations in Paragraph No. 525. The allegations refer to a

document that speaks for itself and Plaintiffs’ attempt to characterize its terms is denied. To the

extent these allegations pertain to other defendants, Rite Aid lacks knowledge and information

sufficient to form a belief as to the truth of the allegations and therefore denies them.

       526.    The allegations of Paragraph No. 526 contain conclusions of law to which no

response is required. To the extent a response is required, Rite Aid denies all allegations. To the

extent these allegations pertain to other defendants, Rite Aid lacks knowledge and information

sufficient to form a belief as to the truth of the allegations and therefore denies the allegations.

       527.    Rite Aid denies all allegations in Paragraph No. 527, including any inference of

wrongdoing by Rite Aid from allegations pertaining to conduct by another defendant. To the

extent these allegations pertain to other defendants, Rite Aid lacks knowledge and information

sufficient to form a belief as to the truth of the allegations and therefore denies the allegations.

       528.    Rite Aid denies all allegations in Paragraph No. 528, including any inference of

wrongdoing by Rite Aid from allegations pertaining to conduct by another defendant. To the




                                                 124
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 125 of 261. PageID #: 6012



extent these allegations pertain to other defendants. Rite Aid lacks knowledge and information

sufficient to form a belief as to the truth of the allegations and therefore denies the allegations.

       529.    Rite Aid denies all allegations in Paragraph No. 529, including any inference of

wrongdoing by Rite Aid from allegations pertaining to conduct by another defendant. To the

extent these allegations pertain to other defendants. Rite Aid lacks knowledge and information

sufficient to form a belief as to the truth of the allegations and therefore denies the allegations.

       530.    Rite Aid denies all allegations in Paragraph No. 530, including any inference of

wrongdoing by Rite Aid from allegations pertaining to conduct by another defendant. To the

extent these allegations pertain to other defendants, Rite Aid lacks knowledge and information

sufficient to form a belief as to the truth of the allegations and therefore denies them.

       531.    Rite Aid denies any inference of wrongdoing by Rite Aid.               Rite Aid lacks

knowledge and information sufficient to form a belief as to the truth of the remaining allegations

and therefore denies the allegations.

       532.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 532 and therefore denies the allegations.

       533.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 533 and therefore denies the allegations. Rite Aid specifically

denies any inference of wrongdoing by Rite Aid from allegations pertaining to the conduct of

another.

       534.    Rite Aid denies any inference of wrongdoing by Rite Aid.               Rite Aid lacks

knowledge and information sufficient to form a belief as to the truth of the remaining allegations

and therefore denies the allegations.




                                                 125
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 126 of 261. PageID #: 6013



       535.    Rite Aid denies any inference of wrongdoing by Rite Aid.              Rite Aid lacks

knowledge and information sufficient to form a belief as to the truth of the remaining allegations

and therefore denies the allegations.

       536.    Rite Aid denies that the HDA website reflects or confirms Rite Aid’s membership

in HDA. Rite Aid further denies Plaintiffs’ characterizations of the terms of the referenced

document as the document speaks for itself. Rite Aid lacks knowledge and information sufficient

to form a belief as to the truth of the remaining allegations and therefore denies the allegations.

       537.    Rite Aid denies all allegations in Paragraph No. 537. Rite Aid never manufactured

opioids. To the extent the allegations in this paragraph pertain to other defendants, Rite Aid lacks

knowledge and information sufficient to form a belief as to the truth of the allegations and therefore

denies them. Rite Aid further denies Plaintiffs’ characterizations of the terms of the referenced

document as the document speaks for itself.

       538.    Rite Aid denies all allegations in Paragraph No. 538. Rite Aid never manufactured

opioids. To the extent the allegations in this paragraph pertain to other defendants, Rite Aid lacks

knowledge and information sufficient to form a belief as to the truth of the allegations in Paragraph

No. 538, and therefore denies them. Rite Aid further denies Plaintiffs’ characterizations of the

terms of the referenced document as the document speaks for itself.

       539.    Rite Aid denies any inference of wrongdoing by Rite Aid.              Rite Aid lacks

knowledge and information sufficient to form a belief as to the truth of the remaining allegations,

and therefore denies the allegations.

       540.    Rite Aid denies any inference of wrongdoing by Rite Aid. Rite Aid further denies

Plaintiffs’ characterizations of the terms of the referenced documents as the documents speak for




                                                 126
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 127 of 261. PageID #: 6014



themselves. Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph No. 540 and therefore denies the allegations.

       541.    Rite Aid denies any inference of wrongdoing by Rite Aid.              Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph No. 541 and therefore denies the allegations.

       542.    Rite Aid denies any inference of wrongdoing by Rite Aid. Rite Aid further denies

that it was directed in any way by Marketing Defendants on how to effectively sell prescription

opioids. Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph No. 542 and therefore denies the allegations.

       543.    The allegations in Paragraph No. 543 contain legal conclusions to which no

response is required. To the extent a response is required, Rite Aid denies all the allegations in

Paragraph No. 543. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge and information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations.

       544.    Rite Aid denies all allegations in Paragraph No. 544, including any inference of

wrongdoing by Rite Aid. To the extent these allegations pertain to other defendants, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies the allegations.

       545.    Rite Aid denies any inference of wrongdoing by Rite Aid.              Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph No. 545 and therefore denies the allegations.




                                                 127
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 128 of 261. PageID #: 6015



       546.    Rite Aid denies any inference of wrongdoing by Rite Aid.              Rite Aid lacks

knowledge and information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations.

       547.    The allegations in Paragraph No. 547 appear to have been deleted, thus, no response

is required. Alternatively, to the extent not deleted, Rite Aid denies all allegations, including any

inference of wrongdoing. To the extent the allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations.

       548.    Rite Aid denies all allegations in Paragraph No. 548. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations.

       549.    Rite Aid denies all allegations in Paragraph No. 549. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations.

       550.    Rite Aid denies all allegations in Paragraph No. 550. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations.

       551.    The allegations of Paragraph No. 551 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies all allegations in Paragraph No.

551. To the extent these allegations pertain to other defendants, Rite Aid lacks knowledge and

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations.




                                                 128
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 129 of 261. PageID #: 6016



       552.    The allegations in Paragraph No. 543 contain legal conclusions to which no

response is required. To the extent a response is required, Rite Aid denies all allegations in

Paragraph No. 552. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge and information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations.

       553.    The allegations in Paragraph No. 543 contain legal conclusions to which no

response is required. To the extent a response is required, 553. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations.

       554.    Rite Aid denies all allegations in Paragraph No. 554. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations.

       555.    Rite Aid denies all allegations in Paragraph No. 555. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations.

       556.    Rite Aid denies all allegations in Paragraph No. 556. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in Paragraph No. 556 and therefore denies the allegations.

       557.    The allegations in Paragraph No. 543 contain legal conclusions to which no

response is required. To the extent a response is required, Rite Aid denies all allegations in

Paragraph No. 557. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge and information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations.




                                                 129
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 130 of 261. PageID #: 6017



       558.    Denied as stated. It is admitted only that Rite Aid had access to patient- and

prescriber-level information from data vendors at certain times. Rite Aid denies the remaining

allegations in Paragraph No. 558. To the extent these allegations pertain to other defendants, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations.

       559.    The allegations of Paragraph 559 are conclusions of law to which no response is

required. To the extent a response is required, Rite Aid denies all allegations in this paragraph.

To the extent these allegations pertain to other defendants, Rite Aid lacks knowledge and

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations.

       560.    Denied as stated. It is admitted only that Rite Aid had access to prescriber- and

patient-level data from data vendors at certain times. Rite Aid denies the remaining allegations in

Paragraph No. 560. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph No. 560 and therefore denies the allegations.

       561.    Rite Aid denies all allegations in Paragraph No. 561. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph No. 561 and therefore denies the allegations.

       562.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in Paragraph No. 562 and therefore denies the allegations.

       563.    Rite Aid denies all allegations in Paragraph No. 563. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the remaining allegations and therefore denies the allegations.




                                                130
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 131 of 261. PageID #: 6018



       564.    The allegations in Paragraph No. 564 appear to have been deleted, thus, no response

is required. Alternatively, to the extent not deleted, Rite Aid lacks knowledge and information

sufficient to form a belief as to the truth of the allegations and therefore denies the allegations.

       565.    Rite Aid denies all allegations in Paragraph No. 565. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations.

       566.    Rite Aid denies all allegations in Paragraph No. 566. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations.

       567.    Rite Aid never manufactured or marketed opioids. Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 567 and

therefore denies the allegations.

       568.    Rite Aid never manufactured or marketed opioids. The allegations in Paragraph

No. 568 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       569.    Rite Aid never manufactured or marketed opioids. The allegations in Paragraph

No. 569 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       570.    Rite Aid never manufactured or marketed opioids. The allegations in Paragraph

No. 570 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient




                                                 131
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 132 of 261. PageID #: 6019



to form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       571.    Rite Aid never manufactured or marketed opioids. The allegations in Paragraph

No. 571 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       572.    Rite Aid never manufactured or marketed opioids. The allegations in Paragraph

No. 572 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       573.    Rite Aid never manufactured or marketed opioids. The allegations in Paragraph

No. 573 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       574.    Rite Aid never manufactured or marketed opioids. The allegations in Paragraph

No. 574 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       575.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

575 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                 132
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 133 of 261. PageID #: 6020



       576.    The allegations in Paragraph No. 576 pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       577.    Rite Aid never manufactured or marketed opioids. The allegations in Paragraph

No. 577 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       578.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

578 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       579.    The allegations of Paragraph No. 579 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies all allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge and information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations.

       580.    The allegations of Paragraph No. 580 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies all allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge and information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations.

       581.    The allegations in Paragraph No. 581 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations




                                                 133
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 134 of 261. PageID #: 6021



and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       582.    The allegations in Paragraph No. 582 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       583.    The allegations in Paragraph No. 583 pertain to other defendants. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       584.    The allegations in Paragraph No. 584 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       585.    The allegations in Paragraph No. 585 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       586.    The allegations in Paragraph No. 586 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.




                                               134
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 135 of 261. PageID #: 6022



       587.    The allegations in Paragraph No. 587 pertain to another defendant and Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.          Rite Aid further denies Plaintiffs’

characterizations of the terms of the referenced letter from the U.S. House of Representatives

Committee on Energy and Commerce, as the document speaks for itself.

       588.    The allegations in Paragraph No. 588 pertain to another defendant and Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       589.    The allegations in Paragraph No. 589 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.          Rite Aid further denies Plaintiffs’

characterizations of the terms of the referenced Minutes from a November 1998 Meeting of the

Ohio State Board of Pharmacy, as the document speaks for itself.

       590.    The allegations in Paragraph No. 590 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       591.    The allegations in Paragraph No. 591 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations




                                               135
  Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 136 of 261. PageID #: 6023



against Rite Aid, Rite Aid denies such allegations.            Rite Aid further denies Plaintiffs’

characterizations of the referenced records from a disciplinary proceeding, as the document speaks

for itself.

         592.   The allegations in Paragraph No. 592 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

         593.   Rite Aid denies all allegations in Paragraph No. 593. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations.

         594.   Rite Aid denies all allegations in Paragraph No. 594, including any liability for the

alleged misuse, abuse or over-prescription of opioids or that its conduct contributed in any way to

the creation of an alleged illegal drug market. To the extent this paragraph is directed to the

conduct of other defendants, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations.

         595.   The allegations of Paragraph No. 595 contain conclusions of law to which no

response is required. To the extent a response is required, Rite Aid denies all allegations. To the

extent the allegations pertain to other defendants, Rite Aid lacks knowledge or information

sufficient to form a belief as to the truth of the allegations and therefore denies the allegations.

         596.   Denied as stated. It is admitted only that Rite Aid has been committed to working

to prevent diversion of dangerous drugs. The remaining allegations in Paragraph No. 596 pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief




                                                 136
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 137 of 261. PageID #: 6024



as to the truth of those allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain other allegations against Rite Aid, Rite Aid denies such allegations.

       597.    Denied as stated. It is admitted only that there is currently a national opioid

epidemic, but denies any liability for that epidemic or for the alleged misuse, abuse or over-

prescription of opioids. The remaining allegations in Paragraph No. 597 pertain to another

defendant. As such, Rite Aid lacks knowledge or information sufficient to form a belief as to the

truth of the allegations and therefore denies the allegations. To the extent this paragraph is deemed

to contain other allegations against Rite Aid, Rite Aid denies such allegations.

       598.    The allegations in Paragraph No. 598 pertain to another defendant. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       599.    Rite Aid denies that it filed an amicus brief in furtherance of an effort to

affirmatively conceal misconduct and avoid detection.           Rite Aid further denies Plaintiffs’

characterizations of the referenced document, as the document speaks for itself. Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph No. 599 and therefore denies the allegations.

       600.    Denied as stated. It is admitted only that Rite Aid has stated its conduct is in

compliance with its legal obligations. Rite Aid denies any remaining allegations in Paragraph No.

600. To the extent the allegations in Paragraph No. 600 pertain to other defendants, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations.




                                                 137
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 138 of 261. PageID #: 6025



       601.    The allegations in Paragraph No. 601 pertain to another defendant. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       602.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. The allegations in Paragraph No. 602 pertain to other defendants. As such, Rite Aid

lacks knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       603.    The allegations in Paragraph No. 603 pertain to another defendant. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore denies the allegation. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       604.    The allegations in Paragraph No. 604 pertain to another defendant. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       605.    The allegations in Paragraph No. 605 pertain to another defendant. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.




                                                138
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 139 of 261. PageID #: 6026



       606.    Rite Aid denies all allegations in Paragraph No. 606. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations and therefore denies the allegations.

       607.    Rite Aid denies all allegations in Paragraph No. 607. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations.

       608.    Denied as stated. Rite Aid admits only that it distributed hydrocodone combination

products in certain states when they were classified as Schedule III controlled substances before

October 2014, but denies ever distributing Schedule II controlled substances. Rite Aid denies the

remaining allegations in Paragraph No. 608. To the extent these allegations pertain to other

defendants, Rite Aid lacks knowledge and information sufficient to form a belief as to the truth of

the allegations and therefore denies the allegations.

       609.    Denied as stated. R ite Aid admits only that it distributed hydrocodone combination

products in Summit County and in certain other states when they were classified as Schedule III

controlled substances before October 2014. Rite Aid denies the remaining allegations. Paragraph

No. 609 attempts to characterize the DEA ARCOS data, which speaks for itself, and interpretation

or characterization thereof is denied. To the extent these allegations pertain to other defendants,

Rite Aid lacks knowledge and information sufficient to form a belief as to the truth of the

allegations and therefore denies the allegations.

       610.    Denied as stated. Rite Aid admits that it maintained data on the opioid products it

distributed. Rite Aid denies the remaining allegations in Paragraph No. 610, including that it ever

marketed opioids. To the extent these allegations pertain to other defendants, Rite Aid lacks




                                                 139
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 140 of 261. PageID #: 6027



knowledge and information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations.

       611.    The allegations in Paragraph No. 611 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations in Paragraph No.

611. To the extent these allegations pertain to other defendants, Rite Aid lacks knowledge and

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations.

       612.    The allegations in this paragraph are directed to defendants as pharmacies and

Plaintiffs have disclaimed any cause of action against Rite Aid or the other “National Retail

Pharmacies” as “retailers or dispensers of opioids.” (12/19/18 Order, Dkt. No. 1203, at 2). Further,

the allegations in Paragraph No. 612 are conclusions of law to which no response is required. To

the extent a response is required, Rite Aid admits only that the quoted language appears in the

cited regulations, but the regulations speak for themselves and Rite Aid denies any

characterizations by Plaintiffs thereof. Rite Aid denies the remaining allegations. To the extent

these allegations in Paragraph No. 612 pertain to other defendants, Rite Aid lacks knowledge and

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations.

       613.    The allegations in this paragraph are directed to defendants as pharmacies and

Plaintiffs have disclaimed any cause of action against Rite Aid or the other “National Retail

Pharmacies” as “retailers or dispensers of opioids.” (12/19/18 Order, Dkt. No. 1203, at 2). To the

extent a response is required, Rite Aid denies all allegations in Paragraph No. 613.

       614.    The allegations of Paragraph No. 614 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid admits only that 21 C.F.R. § 1301.74(b)




                                                 140
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 141 of 261. PageID #: 6028



addresses suspicious orders. Rite Aid denies any interpretations or characterizations by Plaintiffs

of the regulation, which speaks for itself. Rite Aid denies any remaining allegations.

       615.    The allegations of Paragraph No. 615 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid admits only that 21 C.F.R. § 1301.74(b)

addresses suspicious orders.Rite Aid denies any interpretations or characterizations by Plaintiffs

of the regulation, which speaks for itself. Rite Aid denies any remaining allegations.

       616.    The allegations of Paragraph No. 616 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations.

       617.    Denied as stated. Rite Aid admits only that it had access to certain data concerning

the distribution or dispensing of controlled substances. Rite Aid denies the remaining allegations.

To the extent these allegations pertain to other defendants, Rite Aid lacks knowledge and

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations.

       618.    The allegations in this paragraph are directed to defendants as pharmacies and

Plaintiffs have disclaimed any cause of action against Rite Aid or the other “National Retail

Pharmacies” as “retailers or dispensers of opioids.” (12/19/18 Order, Dkt. No. 1203, at 2). To the

extent a response is required, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations.

       619.    The allegations of Paragraph No. 619 contain conclusions of law to which no

response is required. To the extent a response is required, Rite Aid denies all allegations in

Paragraph No. 619. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge and information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations.




                                                 141
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 142 of 261. PageID #: 6029



       620.    The allegations in this paragraph are directed to defendants as pharmacies and

Plaintiffs have disclaimed any cause of action against Rite Aid or the other “National Retail

Pharmacies” as “retailers or dispensers of opioids.” (12/19/18 Order, Dkt. No. 1203, at 2). To the

extent a response is required, Rite Aid admits only there is a national opioid epidemic, but denies

any liability for that epidemic or for the alleged misuse, abuse or over-prescription of opioids. Rite

Aid denies any remaining allegations in Paragraph No. 620. To the extent the allegations in this

paragraph pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations.

       621.    The allegations in this paragraph are directed to defendants as pharmacies and

Plaintiffs have disclaimed any cause of action against Rite Aid or the other “National Retail

Pharmacies” as “retailers or dispensers of opioids.” (12/19/18 Order, Dkt. No. 1203, at 2). To the

extent a response is required, Rite Aid denies all allegations in Paragraph No. 621. To the extent

the allegations in Paragraph No. 621 pertain to other defendants, Rite Aid lacks knowledge and

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations.

       622.    Rite Aid denies all allegations in Paragraph No. 622. To the extent the allegations

in Paragraph No. 622 pertain to other defendants, Rite Aid lacks knowledge and information

sufficient to form a belief as to the truth of the allegations and therefore denies the allegations.

       623.    Rite Aid denies all allegations in Paragraph No. 623. To the extent the allegations

in this paragraph pertain to other defendants, Rite Aid lacks knowledge and information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations.




                                                 142
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 143 of 261. PageID #: 6030



       624.    Rite Aid denies all allegations in Paragraph No. 624. To the extent the allegations

in this paragraph pertain to other defendants, Rite Aid lacks knowledge and information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations.

       625.    Rite Aid denies all allegations in Paragraph No. 625. To the extent the allegations

in this paragraph pertain to other defendants, Rite Aid lacks knowledge and information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations.

       626.    The allegations of Paragraph No. 626 contain conclusions of law to which no

response is required. To the extent a response is required, Rite Aid denies all allegations. To the

extent the allegations in Paragraph 626 pertain to other defendants, Rite Aid lacks knowledge and

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations.

       627.    Rite Aid denies all allegations in Paragraph No. 627. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations.

       628.    The allegations in Paragraph 628 pertain to another defendant. As such, Rite Aid

lacks knowledge and information sufficient to form a belief as to the truth of the allegations and

therefore denies the allegations.

       629.    The allegations in Paragraph No. 629 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       630.    The allegations in Paragraph No. 630 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations




                                                 143
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 144 of 261. PageID #: 6031



and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       631.    The allegations in Paragraph No. 631 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegation

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       632.    The allegations in Paragraph No. 632 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       633.    The allegations in Paragraph No. 633 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       634.    The allegations in Paragraph No. 634 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       635.    The allegations in Paragraph No. 635 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.




                                               144
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 145 of 261. PageID #: 6032



       636.    The allegations in Paragraph No. 636 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       637.    The allegations in Paragraph No. 637 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       638.    The allegations in Paragraph No. 638 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       639.    The allegations in Paragraph No. 639 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       640.    The allegations in Paragraph No. 640 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       641.    The allegations in Paragraph No. 641 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations




                                               145
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 146 of 261. PageID #: 6033



and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       642.    The allegations in Paragraph No. 642 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       643.    The allegations in Paragraph No. 643 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       644.    The allegations in Paragraph No. 644 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       645.    The allegations in Paragraph No. 645 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       646.    The allegations in Paragraph No. 646 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.




                                               146
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 147 of 261. PageID #: 6034



       647.    The allegations in Paragraph No. 647 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       648.    The allegations in Paragraph No. 648 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       649.    The allegations in Paragraph No. 649 pertain to another defendant. As such, Rite

Aid lacks knowledge and information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       650.    Rite Aid denies all allegations in Paragraph No. 650 as Rite Aid Corporation was

voluntarily dismissed from this case and the remaining named Rite Aid defendant, Rite Aid of

Maryland, Inc. d/b/a/ Mid-Atlantic Customer Support Center, merely distributes to certain Rite

Aid pharmacies.

       651.    The allegations of Paragraph No. 651 contain conclusions of law to which no

response is required. To the extent a response is required, it is admitted only that Rite Aid

Corporation, on behalf of eight subsidiaries, including Rite Aid of Maryland, paid $5 million in

2009 pursuant to a civil settlement with the DEA for “alleged conduct” involving Rite Aid

pharmacies in certain states, not including Ohio. The referenced 2009 settlement agreement

expressly provides that “[n]othing in this agreement shall be construed as [] an admission by Rite

Aid” and that the agreement “does not constitute evidence or an admission by any person or entity,




                                               147
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 148 of 261. PageID #: 6035



and shall not be construed as an admission by any person or entity, with respect to any issue of

law or fact.” Rite Aid denies the remaining allegations in Paragraph No. 651, including that it was

“fined . . . penalties,” that it committed or purported to admit to any “violations of the CSA,” or

that it engaged in any other wrongful conduct.

       652.    The allegations of Paragraph No. 652 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies all allegations.

       653.    The allegations of Paragraph No. 653 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies all allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations.

       654.    The allegations of Paragraph No. 654 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies all allegations. To the extent

these allegations pertain to other defendants Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations and therefore denies the allegations.

       655.    The allegations of Paragraph No. 655 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies all allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations.

       656.    The allegations of Paragraph No. 656 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies all allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations.




                                                 148
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 149 of 261. PageID #: 6036



       657.    Rite Aid denies all allegations in Paragraph No. 657. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations.

       658.    Rite Aid denies all allegations in Paragraph No. 658. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations.

       659.    The allegations of Paragraph 659 are conclusions of law to which no response is

required. To the extent a response is required, Rite Aid denies all allegations, including that its

conduct contributed in any way to the opioid epidemic. To the extent these allegations pertain to

other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations and therefore denies the allegations.

       660.    Rite Aid denies all allegations in Paragraph No. 660.

       661.    Denied as stated. It is admitted only that prescriptions validly written in one state

may, under some circumstances, be filled in a different state. Rite Aid lacks knowledge and

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations.

       662.    Rite Aid lacks knowledge and information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 662 and therefore denies the allegations.

       663.    Rite Aid lacks knowledge and information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 663 and therefore denies the allegations.

       664.    Rite Aid lacks knowledge and information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 664 and therefore denies the allegations.




                                                 149
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 150 of 261. PageID #: 6037



       665.    Rite Aid lacks knowledge and information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 665 and therefore denies the allegations. Further, the case

Plaintiffs cite, United States v. Elliott, 876 F.3d 855, 858 (6th Cir. 2017), speaks for itself and any

characterizations thereof are denied.

       666.    Rite Aid lacks knowledge and information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 666 and therefore denies the allegations.

       667.    Rite Aid lacks knowledge and information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 667 and therefore denies the allegations.

       668.    Denied as stated. Rite Aid admits only that there is a national opioid epidemic, but

denied any denies any liability for that epidemic. Rite Aid lacks knowledge and information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph No. 668 and

therefore denies the allegations.

       669.    Rite Aid lacks knowledge and information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 669 and therefore denies the allegations.

       670.    Rite denies all allegations in Paragraph No. 670. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge and information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations.

       671.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

671 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                 150
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 151 of 261. PageID #: 6038



       672.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

672 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       673.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

673 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       674.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

674 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       675.    Rite Aid never manufactured nor marketed opioids, through sales representatives

or otherwise. The allegations in Paragraph No. 675 pertain to other defendants. As such, Rite Aid

lacks knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       676.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

676 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to




                                                151
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 152 of 261. PageID #: 6039



form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       677.    Rite Aid never manufactured or marketed opioids. The allegations in Paragraph

No. 677 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       678.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

678 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       679.    Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

679 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       680.    Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

680 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       681.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 681 and therefore denies the allegations.

       682.    Rite Aid never manufactured or marketed opioids. The allegations in Paragraph

No. 682 pertain to other defendants. As such, Rite Aid lacks knowledge and information sufficient




                                                 152
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 153 of 261. PageID #: 6040



to form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       683.    Rite Aid never manufactured or marketed opioids. The allegations in Paragraph

No. 683 pertain to other defendants. As such, Rite Aid lacks knowledge and information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       684.    The allegations of Paragraph No. 684 are conclusions of law to which no response

is required. To the extent a response is required, it is admitted only that the quoted language

appears in the cited section of the Ohio Administrative Code. Rite Aid denies the remaining

allegations.

       685.    The allegations of Paragraph No. 685 are conclusions of law to which no response

is required. To the extent a response is required, it is admitted only that the quoted language

appears in the cited section of the Ohio Administrative Code. Rite Aid denies the remaining

allegations.

       686.    The allegations of Paragraph No. 686 are conclusions of law to which no response

is required. To the extent a response is required, it is admitted only that the quoted language

appears in the cited section of the Ohio Administrative Code, but the Code speaks for itself and

any interpretations or characterizations by Plaintiffs thereof are denied. Rite Aid denies the

remaining allegations. To the extent these allegations pertain to other defendants, Rite Aid lacks

knowledge and information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations.

       687.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 687 and therefore denies the allegations.




                                                 153
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 154 of 261. PageID #: 6041



       688.    Rite Aid denies all allegations in Paragraph No. 688. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations and therefore denies the allegations.

       689.    Rite Aid denies all allegations in Paragraph No. 689. As to the alleged statistics,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations.

       690.    Rite Aid admits that the Court’s April 11, 2018 Order (Dkt. No. 233) directed the

DEA to produce to the parties certain data contained in its ARCOS database and that the DEA has

produced ARCOS data for the four referenced drug codes. The produced ARCOS data speaks for

itself and any interpretation or characterization thereof is denied.

       691.    Rite Aid admits that the ARCOS data disclosed to date does not include data on

cargentanil. Rite Aid denies all remaining allegations in Paragraph No. 691.

       692.    Rite Aid denies all allegations in Paragraph No. 692. Paragraph No. 692 attempts

to characterize the DEA ARCOS data, which speaks for itself and any interpretation or

characterization thereof is denied.

       693.    Rite Aid denies all allegations in Paragraph No. 693. Paragraph No. 693 attempts

to characterize the DEA ARCOS data, which speaks for itself and any interpretation or

characterization thereof is denied.

       694.    Denied as stated. Rite Aid admits only that the government produced certain data

from its ARCOS database. Paragraph No. 694 attempts to characterize the data from the

government’s ARCOS database, which speaks for itself, and any interpretation or characterization

thereof is denied. Rite Aid denies all remaining allegations in Paragraph No. 694. To extent the




                                                 154
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 155 of 261. PageID #: 6042



allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations.

       695.    Denied as stated. Rite Aid admits only that government produced certain data from

its ARCOS database. Paragraph No. 695 attempts to characterize the data from the government’s

ARCOS database, which speaks for itself, and any interpretation or characterization thereof is

denied. Rite Aid denies all remaining allegations in Paragraph No. 695. To the extent the

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the remaining allegations and therefore denies the allegations.

       696.    Rite Aid denies all allegations in Paragraph No. 696. Paragraph No. 696 attempts

to characterize the DEA ARCOS data, which speaks for itself, and any interpretation or

characterization thereof is denied. To the extent the allegations pertain to other defendants, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations and therefore denies the allegations.

       697.    Rite Aid denies all allegations in Paragraph No. 697. Paragraph No. 697 attempts

to characterize the DEA ARCOS and OARRS data, which speaks for itself, and any interpretation

or characterization thereof is denied. Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph No. 697 and therefore denies the allegations.

       698.    Rite Aid denies all allegations in Paragraph No. 698. Paragraph No. 698 attempts

to characterize the DEA ARCOS and OARRS data, which speaks for itself, and any interpretation

or characterization thereof is denied. Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the remaining allegations in Paragraph No. 698 and therefore denies the

allegations.




                                                 155
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 156 of 261. PageID #: 6043



       699.    Rite Aid denies all allegations in Paragraph No. 698. Paragraph No. 699 attempts

to characterize the DEA ARCOS and OARRS data, which speaks for itself, and any interpretation

or characterization thereof is denied. Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the remaining allegations in Paragraph No. 699 and therefore denies the

allegations.

       700.    Rite Aid denies all allegations in Paragraph No. 700. Paragraph No. 700 attempts

to characterize the DEA ARCOS and OARRS data, which speaks for itself, and any interpretation

or characterization thereof is denied. Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the remaining allegations in Paragraph No. 700 and therefore denies the

allegations.

       701.    Rite Aid denies all allegations in Paragraph No. 701. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations, and therefore denies them.

       702.    Rite Aid denies all allegations in Paragraph No. 702. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations, and therefore denies them.

       703.    To the extent that the allegations in Paragraph No. 703 have been deleted, no

response is required.

       704.    To the extent that the allegations in Paragraph No. 704 have been deleted, no

response is required. Alternatively, to the extent not deleted, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations, and therefore denies them.




                                                 156
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 157 of 261. PageID #: 6044



       705.    Rite Aid denies the allegations in Paragraph No. 705.              To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations, and therefore denies them.

       706.    The allegations of Paragraph No. 706 refer to a document that speaks for itself and

Plaintiffs’ attempt to characterize its terms is denied. Rite Aid lacks knowledge or information

sufficient to form a belief as to the truth of the allegations, and therefore denies them.

       707.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 707, and therefore denies them.

       708.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint. Rite Aid never manufactured or marketed opioids. The allegations in Paragraph No.

708 pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph No. 708 and therefore denies the

allegations.

       709.    Rite Aid denies it had reason to believe that illegal diversion of opioids it distributed

was occurring in Summit County. Rite Aid lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations, and therefore denies them.

       710.    Rite Aid denies the allegations in Paragraph No. 710.              To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations, and therefore denies them.

       711.    To the extent that the allegations in Paragraph No. 711 have been deleted, no

response is required. Alternatively, to the extent not deleted, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations, and therefore denies them.




                                                 157
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 158 of 261. PageID #: 6045



       712.    Rite Aid denies the allegations in Paragraph No. 712.            To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations, and therefore denies them.

       713.    The allegations of Paragraph No. 713 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations in Paragraph No.

713. To the extent these allegations pertain to other defendants, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations, and therefore denies them.

       714.    Rite Aid denies the allegations in Paragraph No. 714.            To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations, and therefore denies them.

       715.    Rite Aid admits only that there is currently a national opioid epidemic but denies

any liability for that epidemic or for the alleged misuse, abuse or over-prescription of opioids. The

remaining allegations in Paragraph No. 715 refer to a document that speaks for itself and Rite Aid

denies any characterizations thereof. Rite Aid denies any inference of wrongdoing. Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations,

and therefore denies them.

       716.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 716 and therefore denies the allegations.

       717.    The allegations in Paragraph No. 717 refer to a document that speaks for itself and

Rite Aid denies any characterizations thereof.         Rite Aid further denies any inference of

wrongdoing. Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph No. 717 and therefore denies them.




                                                 158
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 159 of 261. PageID #: 6046



       718.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 718 and therefore denies them.

       719.    Rite Aid admits only that there is currently a national opioid epidemic but denies

any liability for that epidemic or for the alleged misuse, abuse or over-prescription of opioids. The

allegations in Paragraph No. 717 refer to a document that speaks for itself and Rite Aid denies any

characterizations thereof. Rite Aid further denies any inference of wrongdoing. Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph No. 719 and therefore denies them.

       720.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 720 and therefore denies them.

       721.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 721, and therefore denies them.

       722.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 722, and therefore denies them.

       723.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 723, and therefore denies them.

       724.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 724, and therefore denies them.

       725.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 725, and therefore denies them.

       726.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 726, and therefore denies them.




                                                159
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 160 of 261. PageID #: 6047



       727.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 727, and therefore denies them.

       728.    The allegations in Paragraph No. 729 refer to a document that speaks for itself and

Rite Aid denies any characterizations thereof.         Rite Aid further denies any inference of

wrongdoing. Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph No. 728, and therefore denies them.

       729.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 729, and therefore denies them.

       730.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 730, and therefore denies them.

       731.    Rite Aid admits only that there is currently a national opioid epidemic but denies

any liability for that epidemic or for the alleged misuse, abuse or over-prescription of opioids. Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph No. 731, and therefore denies them.

       732.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 732, and therefore denies them.

       733.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 733, and therefore denies them.

       734.    Rite Aid admits only that there is currently a national opioid epidemic but denies

any liability for that epidemic or for the alleged misuse, abuse or over-prescription of opioids. Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph No. 734, and therefore denies them.




                                                 160
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 161 of 261. PageID #: 6048



       735.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 735 and therefore denies the allegations.

       736.    The allegations in Paragraph No. 736 refer to a document that speaks for itself and

Rite Aid denies any characterizations thereof.       Rite Aid further denies any inference of

wrongdoing. Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph No. 736, and therefore denies them.

       737.    Denied in part. Rite Aid admits only that there is currently a national opioid

epidemic but denies any liability for that epidemic or for the alleged misuse, abuse or over-

prescription of opioids. The allegations in Paragraph No. 737 refer to a document that speaks for

itself and Rite Aid denies any characterizations thereof. Rite Aid lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph No. 737, and

therefore denies them.

       738.    The allegations in Paragraph No. 738 refer to a document that speaks for itself and

Rite Aid denies any characterizations thereof. Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph No. 738, and therefore

denies them.

       739.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 739, and therefore denies them.

       740.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 740, and therefore denies them.

       741.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 741, and therefore denies them.




                                               161
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 162 of 261. PageID #: 6049



        742.    Denied in part. Rite Aid admits only that there is a national opioid epidemic but

denies any liability for that epidemic or for the alleged misuse, abuse or over-prescription of

opioids. The allegations in Paragraph No. 742 refer to a document that speaks for itself and Rite

Aid denies any characterizations thereof. Rite Aid lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in Paragraph No. 742, and therefore denies

them.

        743.   Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 743 and therefore denies the allegations.

        744.   Denied in part. Rite Aid admits only that there is currently a national opioid

epidemic but denies any liability for that epidemic or for the alleged misuse, abuse or

overprescription of opioids. Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in Paragraph No. 744, and therefore denies them.

        745.   Denied in part. Rite Aid admits only that there is currently a national opioid

epidemic but denies any liability for that epidemic or for the alleged misuse, abuse or

overprescription of opioids. Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in Paragraph No. 745 and therefore denies the

allegations.

        746.   Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                162
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 163 of 261. PageID #: 6050



       747.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       748.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       749.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       750.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       751.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief




                                                163
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 164 of 261. PageID #: 6051



as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       752.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       753.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       754.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       755.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                164
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 165 of 261. PageID #: 6052



        756.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

        757.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

        758.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

        759.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

        760.    Rite Aid denies the allegations in Paragraph 760. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations.




                                                165
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 166 of 261. PageID #: 6053



        761.    Rite Aid denies the allegations in Paragraph 761. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations.

        762.    Rite Aid denies all allegations in Paragraph No. 762. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in Paragraph No. 762 and therefore denies the allegations.

        763.    Rite Aid denies all allegations in Paragraph No. 763. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in Paragraph No. 763 and therefore denies the allegations.

        764.    Rite Aid denies the allegations in Paragraph No. 764.          To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        765.    Rite Aid denies the allegations in Paragraph No. 765.          To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        766.    Rite Aid denies the allegations in Paragraph No. 766.          To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        767.    The allegations of Paragraph No. 767 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 767 and therefore denies the

allegations.




                                                166
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 167 of 261. PageID #: 6054



       768.    The allegations of Paragraph No. 768 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 768 and therefore denies the

allegations.

       769.    The allegations of Paragraph No. 769 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 769 and therefore denies the

allegations.

       770.    Denied as stated. Rite Aid admits only that there is currently a national opioid

epidemic but denies any liability for that epidemic or for the alleged misuse, abuse or

overprescription of opioids. Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in Paragraph No. 770 and therefore denies the

allegations.

       771.    Denied as stated. Rite Aid admits only that there is currently a national opioid

epidemic but denies any liability for that epidemic or for the alleged misuse, abuse or

overprescription of opioids. Additionally, Rite Aid is not defined as a Marketing Defendant in the

Second Amended Complaint nor did it ever manufacture or market opioids. Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph No. 771 and therefore denies the allegations.




                                                167
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 168 of 261. PageID #: 6055



        772.    Rite Aid denies the allegations in Paragraph No. 772.          To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        773.    Rite Aid denies the allegations in Paragraph No. 773.          To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        774.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

        775.    Rite Aid denies the allegations in Paragraph No. 775.          To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        776.    Rite Aid denies the allegations in Paragraph No. 776.          To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        777.    Rite Aid denies the allegations in Paragraph No. 777.          To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        778.    Rite Aid denies the allegations in Paragraph No. 778.          To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.




                                                168
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 169 of 261. PageID #: 6056



        779.    Rite Aid denies the allegations in Paragraph No. 779.           To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        780.    The allegations of Paragraph No. 780 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 780 and therefore denies the

allegations.

        781.    The allegations of Paragraph No. 781 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 781 and therefore denies the

allegations.

        782.    Rite Aid is not defined as a Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

        783.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 783 and therefore denies the allegations.

        784.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 784 and therefore denies the allegations.




                                                169
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 170 of 261. PageID #: 6057



        785.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 785 and therefore denies the allegations.

        786.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 786 and therefore denies the allegations.

        787.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 787 and therefore denies the allegations.

        788.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 788 and therefore denies the allegations.

        789.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 789 and therefore denies the allegations.

        790.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 790 and therefore denies the allegations.

        791.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 791 and therefore denies the allegations.

        792.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 792 and therefore denies the allegations.

        793.    Rite Aid denies the allegations in Paragraph No. 793.           To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        794.    Rite Aid denies the allegations in Paragraph No. 794.           To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations. To the extent the allegations in this paragraph are deemed




                                                 170
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 171 of 261. PageID #: 6058



in whole or part to be factual, the DEA agent’s comments speak for themselves and Plaintiffs’

attempt to characterize the terms is denied.

        795.    Rite Aid denies the allegations in Paragraph No. 795.           To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations. To the extent the allegations in this paragraph are deemed

in whole or part to be factual, the DEA agent’s comments speak for themselves and Plaintiffs’

attempt to characterize the terms is denied.

        796.    Rite Aid denies the allegations in Paragraph No. 796.           To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations. To the extent the allegations in this paragraph are deemed

in whole or part to be factual, the DEA correspondence, orders, and settlements speak for

themselves and Plaintiffs’ attempt to characterize the terms is denied.

        797.    Rite Aid denies the allegations in Paragraph No. 797.           To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        798.    Rite Aid denies the allegations in Paragraph No. 798.           To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        799.    Rite Aid denies the allegations in Paragraph No. 799.           To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.




                                                 171
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 172 of 261. PageID #: 6059



        800.    Rite Aid denies the allegations in Paragraph No. 800.           To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        801.    Rite Aid denies the allegations in Paragraph No. 801.           To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations. To the extent the allegations in this paragraph are deemed

in whole or part to be factual, the DEA agent’s comments speak for themselves and Plaintiffs’

attempt to characterize the terms is denied.

        802.    Rite Aid denies the allegations in Paragraph No. 802.           To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        803.    Rite Aid denies the allegations in Paragraph No. 803.           To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        804.    Rite Aid denies the allegations in Paragraph No. 804.           To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        805.    To the extent that the allegations in Paragraph No. 805 has been deleted, no

response is required.

        806.    To the extent that the allegations in Paragraph No. 806 has been deleted, no

response is required.

        807.    To the extent that the allegations in Paragraph No. 807 has been deleted, no

response is required.




                                                 172
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 173 of 261. PageID #: 6060



        808.    Rite Aid denies the allegations in Paragraph 808. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations.

        809.    Rite Aid denies the allegations in Paragraph No. 809.          To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        810.    Rite Aid denies the allegations in Paragraph No. 810.          To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        811.    Rite Aid denies the allegations in Paragraph No. 811.          To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        812.    Rite Aid denies the allegations in Paragraph No. 812.          To the extent these

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations.

        813.    Rite Aid denies the allegations in Paragraph 813. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations.

        814.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                173
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 174 of 261. PageID #: 6061



       815.    Denied as stated. Rite Aid admits only that there is currently a national opioid

epidemic but denies any liability for that epidemic or for the alleged misuse, abuse or

overprescription of opioids. Rite Aid is not defined as a RICO Marketing Defendant in the Second

Amended Complaint nor did it ever manufacture or market opioids. The allegations in this

paragraph pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       816.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       817.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       818.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                 174
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 175 of 261. PageID #: 6062



       819.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       820.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       821.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       822.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       823.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief




                                                175
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 176 of 261. PageID #: 6063



as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       824.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       825.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       826.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       827.    Denied as stated. Rite Aid admits only that there is currently a national opioid

epidemic but denies any liability for that epidemic or for the alleged misuse, abuse or

overprescription of opioids. Rite Aid is not defined as a RICO Marketing Defendant in the Second

Amended Complaint nor did it ever manufacture or market opioids. The allegations in this

paragraph pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient




                                                176
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 177 of 261. PageID #: 6064



to form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       828.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       829.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       830.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       831.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                 177
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 178 of 261. PageID #: 6065



       832.    Denied as stated. Rite Aid admits only that there is currently a national opioid

epidemic but denies any liability for that epidemic or for the alleged misuse, abuse or

overprescription of opioids. Rite Aid is not defined as a RICO Marketing Defendant in the Second

Amended Complaint nor did it ever manufacture or market opioids. The allegations in this

paragraph pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       833.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       834.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       835.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                 178
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 179 of 261. PageID #: 6066



       836.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       837.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       838.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       839.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       840.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief




                                                179
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 180 of 261. PageID #: 6067



as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       841.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       842.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       843.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       844.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                180
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 181 of 261. PageID #: 6068



       845.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       846.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       847.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       848.    Denied as stated. Rite Aid admits only that there is currently a national opioid

epidemic but denies any liability for that epidemic or for the alleged misuse, abuse or

overprescription of opioids. Rite Aid is not defined as a RICO Marketing Defendant in the Second

Amended Complaint nor did it ever manufacture or market opioids. The allegations in this

paragraph pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                 181
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 182 of 261. PageID #: 6069



       849.    Denied as stated. Rite Aid admits only that there is currently a national opioid

epidemic but denies any liability for that epidemic or for the alleged misuse, abuse or over-

prescription of opioids. Rite Aid is not defined as a RICO Supply Chain Defendant in the Second

Amended Complaint. The allegations in this paragraph pertain to other defendants. As such, Rite

Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       850.    Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 850 and therefore denies the allegations.

       851.    The allegations of Paragraph No. 851 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       852.    Rite Aid is not defined as a RICO Supply Chain Defendant in the Second Amended

Complaint. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

       853.    Rite Aid is not defined as a RICO Supply Chain Defendant in the Second Amended

Complaint. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore




                                                182
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 183 of 261. PageID #: 6070



denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

       854.    Rite Aid is not defined as a RICO Supply Chain Defendant in the Second Amended

Complaint. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

       855.    Rite Aid is not defined as a RICO Supply Chain Defendant in the Second Amended

Complaint. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

       856.    Rite Aid is not defined as a RICO Supply Chain Defendant in the Second Amended

Complaint. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

       857.    Rite Aid is not defined as a RICO Supply Chain Defendant in the Second Amended

Complaint. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.




                                                183
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 184 of 261. PageID #: 6071



       858.    The allegations of Paragraph No. 858 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       859.    The allegations of Paragraph No. 859 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       860.    The allegations of Paragraph No. 860 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       861.    The allegations of Paragraph No. 861 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form




                                                184
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 185 of 261. PageID #: 6072



a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       862.    The allegations of Paragraph No. 862 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       863.    The allegations of Paragraph No. 863 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       864.    The allegations of Paragraph No. 864 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       865.    Rite Aid is not defined as a RICO Supply Chain Defendant in the Second Amended

Complaint. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore




                                                185
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 186 of 261. PageID #: 6073



denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

       866.    The allegations of Paragraph No. 866 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       867.    The allegations of Paragraph No. 867 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       868.    The allegations of Paragraph No. 868 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies states that it is not defined as a

RICO Supply Chain Defendant in the Second Amended Complaint. The allegations in this

paragraph pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations and therefore denies the allegations. To the extent

this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       869.    The allegations of Paragraph No. 869 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph




                                                 186
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 187 of 261. PageID #: 6074



pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       870.    The allegations of Paragraph No. 870 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       871.    Rite Aid denies all allegations in Paragraph No. 871. To the extent these allegations

pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph No. 871 and therefore denies the allegations.

       872.    The allegations of Paragraph No. 872 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       873.    The allegations of Paragraph No. 873 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 873 and therefore denies the

allegations.




                                                187
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 188 of 261. PageID #: 6075



       874.    Denied as stated. The allegations of Paragraph No. 874 are conclusions of law to

which no response is required. To the extent a response is required, Rite Aid admits only that there

is currently a national opioid epidemic but denies any liability for that epidemic or for the alleged

misuse, abuse or overprescription of opioids. Rite Aid is not defined as a RICO Supply Chain

Defendant in the Second Amended Complaint. The allegations in this paragraph pertain to other

defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief as to the

truth of the allegations and therefore denies the allegations. To the extent this paragraph is deemed

to contain allegations against Rite Aid, Rite Aid denies such allegations.

       875.    The allegations of Paragraph No. 875 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       876.    The allegations of Paragraph No. 876 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       877.    The allegations of Paragraph No. 877 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph




                                                188
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 189 of 261. PageID #: 6076



pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

                                    CLAIMS FOR RELIEF

       878.    The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       879.    The allegations of Paragraph No. 879 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph No. 879 and

therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

       880.    The allegations of Paragraph No. 880 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       881.    The allegations of Paragraph No. 881 are conclusions of law to which no response

is required. To the extent a response is required, states that it is not defined as a RICO Marketing

Defendant in the Second Amended Complaint nor did it ever manufacture or market opioids.

These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or information




                                                189
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 190 of 261. PageID #: 6077



sufficient to form a belief as to the truth of the allegations and therefore denies the allegations. To

the extent this paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such

allegations.

       882.    The allegations of Paragraph No. 882 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       883.    The allegations of Paragraph No. 883 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       884.    The allegations of Paragraph No. 884 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the




                                                 190
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 191 of 261. PageID #: 6078



allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       885.    The allegations of Paragraph No. 885 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       886.    The allegations of Paragraph No. 886 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       887.    The allegations of Paragraph No. 887 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.




                                               191
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 192 of 261. PageID #: 6079



       888.    The allegations of Paragraph No. 888 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       889.    The allegations of Paragraph No. 889 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       890.    The allegations of Paragraph No. 890 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       891.    The allegations of Paragraph No. 891 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO




                                               192
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 193 of 261. PageID #: 6080



Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       892.    The allegations of Paragraph No. 892 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       893.    The allegations of Paragraph No. 893 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       894.    The allegations of Paragraph No. 894 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or




                                               193
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 194 of 261. PageID #: 6081



information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       895.    The allegations of Paragraph No. 895 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       896.    The allegations of Paragraph No. 896 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       897.    The allegations of Paragraph No. 897 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the




                                               194
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 195 of 261. PageID #: 6082



allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       898.    The allegations of Paragraph No. 898 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       899.    The allegations of Paragraph No. 899 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       900.    The allegations of Paragraph No. 900 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.




                                               195
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 196 of 261. PageID #: 6083



       901.    The allegations of Paragraph No. 901 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       902.    The allegations of Paragraph No. 902 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.

       903.    The allegations of Paragraph No. 903 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. These allegations pertain to other defendants. As such, Rite Aid lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore denies the

allegations. To the extent this paragraph is deemed to contain allegations against Rite Aid, Rite

Aid denies such allegations.




                                               196
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 197 of 261. PageID #: 6084



        904.       The allegations of Paragraph No. 904 are conclusions of law to which no response

is required and they are, therefore, denied. To the extent a response is required, Rite Aid denies

all allegations.

        905.       The allegations of Paragraph No. 905 contain conclusions of law and a summary of

the relief Plaintiffs seek, to which no response is required. To the extent a response is required,

Rite Aid states the allegations in this paragraph pertain to other defendants. As such, Rite Aid

lacks knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore denies the allegations. To the extent this paragraph is deemed to contain allegations

against Rite Aid, Rite Aid denies such allegations.

        906.       The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        907.       The allegations of Paragraph No. 907 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. These allegations pertain to other

defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief as to the

truth of the allegations and therefore denies the allegations. To the extent this paragraph is deemed

to contain allegations against Rite Aid, Rite Aid denies such allegations.

        908.       The allegations of Paragraph No. 908 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. These allegations pertain to other

defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief as to the

truth of the allegations and therefore denies the allegations. To the extent this paragraph is deemed

to contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                    197
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 198 of 261. PageID #: 6085



       909.    Rite Aid is not defined as a RICO Supply Chain Defendant in the Second Amended

Complaint. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

       910.    Rite Aid is not defined as a RICO Supply Chain Defendant in the Second Amended

Complaint. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

       911.    The allegations of Paragraph No. 911 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       912.    The allegations of Paragraph No. 912 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                198
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 199 of 261. PageID #: 6086



       913.    The allegations of Paragraph No. 913 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       914.    The allegations of Paragraph No. 914 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       915.    The allegations of Paragraph No. 915 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       916.    The allegations of Paragraph No. 916 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form




                                                199
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 200 of 261. PageID #: 6087



a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       917.    The allegations of Paragraph No. 917 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       918.    The allegations of Paragraph No. 918 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       919.    The allegations of Paragraph No. 919 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       920.    The allegations of Paragraph No. 920 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph




                                                200
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 201 of 261. PageID #: 6088



pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       921.    The allegations of Paragraph No. 921 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       922.    The allegations of Paragraph No. 922 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       923.    The allegations of Paragraph No. 923 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       924.    The allegations of Paragraph No. 924 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO




                                                201
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 202 of 261. PageID #: 6089



Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       925.    The allegations of Paragraph No. 925 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       926.    The allegations of Paragraph No. 926 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       927.    The allegations of Paragraph No. 927 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                202
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 203 of 261. PageID #: 6090



       928.    The allegations of Paragraph No. 928 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       929.    The allegations of Paragraph No. 929 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       930.    The allegations of Paragraph No. 930 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       931.    The allegations of Paragraph No. 931 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form




                                                203
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 204 of 261. PageID #: 6091



a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       932.    The allegations of Paragraph No. 932 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       933.    The allegations of Paragraph No. 933 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       934.    The allegations of Paragraph No. 934 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       935.    The allegations of Paragraph No. 935 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph




                                                204
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 205 of 261. PageID #: 6092



pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       936.    The allegations of Paragraph No. 936 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       937.    The allegations of Paragraph No. 937 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies all allegations. To the extent the

allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations.

       938.    The allegations of Paragraph No. 938 are conclusions of law and a summary of the

relief Plaintiffs seek, to which no response is required. To the extent a response is required, Rite

Aid denies any allegation against it.

       939.    The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       940.    The allegations of Paragraph No. 940 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore




                                                 205
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 206 of 261. PageID #: 6093



denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

       941.    Rite Aid is not defined as a RICO Marketing Defendant in the Second Amended

Complaint nor did it ever manufacture or market opioids. The allegations in this paragraph pertain

to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form a belief

as to the truth of the allegations and therefore denies the allegations. To the extent this paragraph

is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       942.    The allegations of Paragraph No. 942 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

       943.    The allegations of Paragraph No. 943 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

       944.    The allegations of Paragraph No. 944 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO




                                                206
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 207 of 261. PageID #: 6094



Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

       945.    The allegations of Paragraph No. 945 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

       946.    The allegations of Paragraph No. 946 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

       947.    The allegations of Paragraph No. 947 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks




                                                207
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 208 of 261. PageID #: 6095



knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

        948.    The allegations of Paragraph No. 948 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Marketing Defendant in the Second Amended Complaint nor did it ever manufacture or market

opioids. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

        949.    The allegations of Paragraph No. 949 are conclusions of law and a summary of the

relief Plaintiffs seek, to which no response is required. To the extent a response is required, Rite

Aid denies any allegations against it. To the extent these allegations pertain to other defendants,

Rite Aid lacks knowledge or information sufficient to form a belief as to the truth of the allegations

and therefore denies the allegations.

        950.    The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        951.    Rite Aid is not defined as a RICO Supply Chain Defendant in the Second Amended

Complaint. The allegations in this paragraph pertain to other defendants and contain conclusions

of law to which no response is required. To the extent a response is required, Rite Aid denies any

allegations against it.

        952.    Rite Aid’s answers to the allegations contained in the referenced paragraphs of

Plaintiffs’ First Claim for Relief (Paragraph Nos. 878 to 905) are incorporated herein by reference.




                                                 208
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 209 of 261. PageID #: 6096



       953.    The allegations of Paragraph No. 953 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       954.    The allegations of Paragraph No. 954 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       955.    The allegations of Paragraph No. 955 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       956.    The allegations of Paragraph No. 956 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form




                                                209
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 210 of 261. PageID #: 6097



a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

          957.   The allegations of Paragraph No. 957 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. The allegations

refer to a document which speaks for itself and any characterizations by Plaintiffs thereof are

denied.

          958.   Rite Aid is not defined as a RICO Supply Chain Defendant in the Second Amended

Complaint. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

          959.   Rite Aid is not defined as a RICO Supply Chain Defendant in the Second Amended

Complaint. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

          960.   Rite Aid is not defined as a RICO Supply Chain Defendant in the Second Amended

Complaint. The allegations in this paragraph pertain to other defendants. As such, Rite Aid lacks

knowledge or information sufficient to form a belief as to the truth of the allegations and therefore

denies the allegations. To the extent this paragraph is deemed to contain allegations against Rite

Aid, Rite Aid denies such allegations.

          961.   The allegations of Paragraph No. 961 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO




                                                210
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 211 of 261. PageID #: 6098



Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       962.    The allegations of Paragraph No. 962 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       963.    The allegations of Paragraph No. 963 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       964.    The allegations of Paragraph No. 964 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                211
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 212 of 261. PageID #: 6099



       965.    The allegations of Paragraph No. 965 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       966.    The allegations of Paragraph No. 966 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       967.    The allegations of Paragraph No. 967 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       968.    The allegations of Paragraph No. 968 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form




                                                212
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 213 of 261. PageID #: 6100



a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       969.    Rite Aid’s answers to the allegations contained in the referenced paragraphs

(Paragraph Nos. 671-745) are incorporated herein by reference.

       970.    The allegations of Paragraph No. 970 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       971.    The allegations of Paragraph No. 971 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.

       972.    The allegations of Paragraph No. 972 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid states that it is not defined as a RICO

Supply Chain Defendant in the Second Amended Complaint. The allegations in this paragraph

pertain to other defendants. As such, Rite Aid lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and therefore denies the allegations. To the extent this

paragraph is deemed to contain allegations against Rite Aid, Rite Aid denies such allegations.




                                                213
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 214 of 261. PageID #: 6101



       973.    The allegations of Paragraph No. 973 are conclusions of law and a summary of the

relief Plaintiffs seek, to which no response is required. To the extent a response is required, Rite

Aid denies any allegations against it.

       974.    The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       975.    The allegations of Paragraph No. 975 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 975 and therefore denies the

allegations.

       976.    The allegations of Paragraph No. 976 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 976 and therefore denies the

allegations.

       977.    The allegations of Paragraph No. 977 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 977 and therefore denies the

allegations.

       978.    The allegations of Paragraph No. 978 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient




                                                214
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 215 of 261. PageID #: 6102



to form a belief as to the truth of the allegations in Paragraph No. 978 and therefore denies the

allegations.

       979.    The allegations of Paragraph No. 979 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 979 and therefore denies the

allegations.

       980.    The allegations of Paragraph No. 980 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 980 and therefore denies the

allegations.

       981.    The allegations of Paragraph No. 981 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 981 and therefore denies the

allegations.

       982.    The allegations of Paragraph No. 982 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 982 and therefore denies the

allegations.




                                              215
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 216 of 261. PageID #: 6103



       983.    The allegations of Paragraph No. 983 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 983 and therefore denies the

allegations.

       984.    The allegations of Paragraph No. 984 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 984 and therefore denies the

allegations.

       985.    The allegations of Paragraph No. 985 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 985 and therefore denies the

allegations.

       986.    The allegations of Paragraph No. 986 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 986 and therefore denies the

allegations.

       987.    The allegations of Paragraph No. 987 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient




                                              216
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 217 of 261. PageID #: 6104



to form a belief as to the truth of the allegations in Paragraph No. 987 and therefore denies the

allegations.

       988.    The allegations of Paragraph No. 988 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 988 and therefore denies the

allegations.

       989.    The allegations of Paragraph No. 989 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 989 and therefore denies the

allegations.

       990.    The allegations of Paragraph No. 990 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 990 and therefore denies the

allegations.

       991.    The allegations of Paragraph No. 991 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 991 and therefore denies the

allegations.




                                              217
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 218 of 261. PageID #: 6105



       992.    The allegations of Paragraph No. 992 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 992 and therefore denies the

allegations.

       993.    The allegations of Paragraph No. 993 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 993 and therefore denies the

allegations.

       994.    The allegations of Paragraph No. 994 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 994 and therefore denies the

allegations.

       995.    The allegations of Paragraph No. 995 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 995 and therefore denies the

allegations.

       996.    The allegations of Paragraph No. 996 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient




                                              218
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 219 of 261. PageID #: 6106



to form a belief as to the truth of the allegations in Paragraph No. 996 and therefore denies the

allegations.

       997.    The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       998.    The allegations of Paragraph No. 998 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 998 and therefore denies the

allegations.

       999.    The allegations of Paragraph No. 999 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 999 and therefore denies the

allegations.

       1000. The allegations of Paragraph No. 1000 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1000 and therefore denies the

allegations.

       1001. The allegations of Paragraph No. 1001 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1001 and therefore denies the

allegations.




                                                219
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 220 of 261. PageID #: 6107



       1002. The allegations of Paragraph No. 1002 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1002 and therefore denies the

allegations.

       1003. The allegations of Paragraph No. 1003 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1003 and therefore denies the

allegations.

       1004. The allegations of Paragraph No. 1004 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1004 and therefore denies the

allegations.

       1005. The allegations of Paragraph No. 1005 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1005 and therefore denies the

allegations.

       1006. The allegations of Paragraph No. 1006 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient




                                               220
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 221 of 261. PageID #: 6108



to form a belief as to the truth of the allegations in Paragraph No. 1006 and therefore denies the

allegations.

       1007. The allegations of Paragraph No. 1007 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1007 and therefore denies the

allegations.

       1008. The allegations of Paragraph No. 1008 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1008 and therefore denies the

allegations.

       1009. The allegations of Paragraph No. 1009 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1009 and therefore denies the

allegations.

       1010. The allegations of Paragraph No. 1010 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1010 and therefore denies the

allegations.




                                               221
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 222 of 261. PageID #: 6109



       1011. The allegations of Paragraph No. 1011 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1011 and therefore denies the

allegations.

       1012. The allegations of Paragraph No. 1012 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1012 and therefore denies the

allegations.

       1013. The allegations of Paragraph No. 1013 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1013 and therefore denies the

allegations.

       1014. The allegations of Paragraph No. 1014 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1014 and therefore denies the

allegations.

       1015. The allegations of Paragraph No. 1015 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient




                                               222
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 223 of 261. PageID #: 6110



to form a belief as to the truth of the allegations in Paragraph No. 1015 and therefore denies the

allegations.

       1016. The allegations of Paragraph No. 1016 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1016 and therefore denies the

allegations.

       1017. The allegations of Paragraph No. 1017 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1017 and therefore denies the

allegations.

       1018. The allegations of Paragraph No. 1018 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1018 and therefore denies the

allegations.

       1019. The allegations of Paragraph No. 1019 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1019 and therefore denies the

allegations.




                                               223
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 224 of 261. PageID #: 6111



       1020. The allegations of Paragraph No. 1020 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1020 and therefore denies the

allegations.

       1021. The allegations of Paragraph No. 1021 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1021 and therefore denies the

allegations.

       1022. The allegations of Paragraph No. 1022 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1022 and therefore denies the

allegations.

       1023. The allegations of Paragraph No. 1023 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1023 and therefore denies the

allegations.

       1024. The allegations of Paragraph No. 1024 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient




                                               224
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 225 of 261. PageID #: 6112



to form a belief as to the truth of the allegations in Paragraph No. 1024 and therefore denies the

allegations.

       1025. The allegations of Paragraph No. 1025 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1025 and therefore denies the

allegations.

       1026. The allegations of Paragraph No. 1026 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1026 and therefore denies the

allegations.

       1027. The allegations of Paragraph No. 1027 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1027 and therefore denies the

allegations.

       1028. The allegations of Paragraph No. 1028 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1028 and therefore denies the

allegations.




                                               225
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 226 of 261. PageID #: 6113



       1029. The allegations of Paragraph No. 1029 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1029 and therefore denies the

allegations.

       1030. The allegations of Paragraph No. 1030 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1030 and therefore denies the

allegations.

       1031. The allegations of Paragraph No. 1031 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1031 and therefore denies the

allegations.

       1032. The allegations of Paragraph No. 1032 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1032 and therefore denies the

allegations.

       1033. The allegations of Paragraph No. 1033 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient




                                               226
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 227 of 261. PageID #: 6114



to form a belief as to the truth of the allegations in Paragraph No. 1033 and therefore denies the

allegations.

       1034. The allegations of Paragraph No. 1034 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1034 and therefore denies the

allegations.

       1035. The allegations of Paragraph No. 1035 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1035 and therefore denies the

allegations.

       1036. The allegations of Paragraph No. 1036 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1036 and therefore denies the

allegations.

       1037. The allegations of Paragraph No. 1037 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1037 and therefore denies the

allegations.




                                               227
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 228 of 261. PageID #: 6115



       1038. The allegations of Paragraph No. 1038 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1038 and therefore denies the

allegations.

       1039. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       1040. The allegations of Paragraph No. 1040 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1040 and therefore denies the

allegations.

       1041. The allegations of Paragraph No. 1041 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1041 and therefore denies the

allegations.

       1042. The allegations of Paragraph No. 1042 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1042 and therefore denies the

allegations.

       1043. The allegations of Paragraph No. 1043 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent




                                               228
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 229 of 261. PageID #: 6116



these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1043 and therefore denies the

allegations.

       1044. The allegations of Paragraph No. 1044 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1044 and therefore denies the

allegations.

       1045. The allegations of Paragraph No. 1045 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1045 and therefore denies the

allegations.

       1046. The allegations of Paragraph No. 1046 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1046 and therefore denies the

allegations.

       1047. The allegations of Paragraph No. 1047 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1047 and therefore denies the

allegations.




                                               229
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 230 of 261. PageID #: 6117



       1048. The allegations of Paragraph No. 1048 are conclusions of law to which no response

is required. To the extent the allegations in this paragraph are based on statutes or regulations, the

legal authorities speak for themselves and any interpretation or characterization of them are denied.

       1049. The allegations of Paragraph No. 1049 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1049 and therefore denies the

allegations.

       1050. The allegations of Paragraph No. 1050 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1050 and therefore denies the

allegations.

       1051. The allegations of Paragraph No. 1051 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1051 and therefore denies the

allegations.

       1052. The allegations of Paragraph No. 1052 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1052 and therefore denies the

allegations.




                                                 230
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 231 of 261. PageID #: 6118



       1053. The allegations of Paragraph No. 1053 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1053 and therefore denies the

allegations.

       1054. The allegations of Paragraph No. 1054 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1054 and therefore denies the

allegations.

       1055. The allegations of Paragraph No. 1055 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1055 and therefore denies the

allegations.

       1056. The allegations of Paragraph No. 1056 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1056 and therefore denies the

allegations.

       1057. The allegations of Paragraph No. 1057 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient




                                               231
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 232 of 261. PageID #: 6119



to form a belief as to the truth of the allegations in Paragraph No. 1057 and therefore denies the

allegations.

       1058. The allegations of Paragraph No. 1058 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1058 and therefore denies the

allegations.

       1059. The allegations of Paragraph No. 1059 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1059 and therefore denies the

allegations.

       1060. The allegations of Paragraph No. 1060 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1060 and therefore denies the

allegations.

       1061. The allegations of Paragraph No. 1061 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1061 and therefore denies the

allegations.




                                               232
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 233 of 261. PageID #: 6120



       1062. The allegations of Paragraph No. 1062 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1062 and therefore denies the

allegations.

       1063. The allegations of Paragraph No. 1063 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1063 and therefore denies the

allegations.

       1064. The allegations of Paragraph No. 1064 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1064 and therefore denies the

allegations.

       1065. The allegations of Paragraph No. 1065 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1065 and therefore denies the

allegations.

       1066. The allegations of Paragraph No. 1066 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient




                                               233
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 234 of 261. PageID #: 6121



to form a belief as to the truth of the allegations in Paragraph No. 1066 and therefore denies the

allegations.

       1067. The allegations of Paragraph No. 1067 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1067 and therefore denies the

allegations.

       1068. The allegations of Paragraph No. 1068 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1068 and therefore denies the

allegations.

       1069. The allegations of Paragraph No. 1069 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1069 and therefore denies the

allegations.

       1070. The allegations of Paragraph No. 1070 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1070 and therefore denies the

allegations.




                                               234
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 235 of 261. PageID #: 6122



       1071. The allegations of Paragraph No. 1071 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1071 and therefore denies the

allegations.

       1072. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       1073. The allegations of Paragraph No. 1073 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1073 and therefore denies the

allegations.

       1074. The allegations of Paragraph No. 1074 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1074 and therefore denies the

allegations.

       1075. The allegations of Paragraph No. 1075 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1075 and therefore denies the

allegations.

       1076. The allegations of Paragraph No. 1076 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent




                                               235
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 236 of 261. PageID #: 6123



these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1076 and therefore denies the

allegations.

       1077. The allegations of Paragraph No. 1077 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1077 and therefore denies the

allegations.

       1078. The allegations of Paragraph No. 1078 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1078 and therefore denies the

allegations.

       1079. The allegations of Paragraph No. 1079 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1079 and therefore denies the

allegations.

       1080. The allegations of Paragraph No. 1080 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1080 and therefore denies the

allegations.




                                               236
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 237 of 261. PageID #: 6124



       1081. The allegations of Paragraph No. 1081 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1081 and therefore denies the

allegations.

       1082. The allegations of Paragraph No. 1082 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1082 and therefore denies the

allegations.

       1083. The allegations of Paragraph No. 1083 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1083 and therefore denies the

allegations.

       1084. The allegations of Paragraph No. 1084 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1084 and therefore denies the

allegations.

       1085. The allegations of Paragraph No. 1085 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient




                                               237
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 238 of 261. PageID #: 6125



to form a belief as to the truth of the allegations in Paragraph No. 1085 and therefore denies the

allegations.

       1086. The allegations of Paragraph No. 1086 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1086 and therefore denies the

allegations.

       1087. The allegations of Paragraph No. 1087 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1087 and therefore denies the

allegations.

       1088. The allegations of Paragraph No. 1088 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1088 and therefore denies the

allegations.

       1089. The allegations of Paragraph No. 1089 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1089 and therefore denies the

allegations.

       1090. The foregoing paragraphs are incorporated herein as if set forth in their entirety.




                                               238
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 239 of 261. PageID #: 6126



       1091. The allegations of Paragraph No. 1091 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1091 and therefore denies the

allegations.

       1092. The allegations of Paragraph No. 1092 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1092 and therefore denies the

allegations.

       1093. The allegations of Paragraph No. 1093 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1093 and therefore denies the

allegations.

       1094. The allegations of Paragraph No. 1094 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1094 and therefore denies the

allegations.

       1095. The allegations of Paragraph No. 1095 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient




                                               239
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 240 of 261. PageID #: 6127



to form a belief as to the truth of the allegations in Paragraph No. 1095 and therefore denies the

allegations.

       1096. The allegations of Paragraph No. 1096 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1096 and therefore denies the

allegations.

       1097. The allegations of Paragraph No. 1097 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1097 and therefore denies the

allegations.

       1098. The allegations of Paragraph No. 1098 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1098 and therefore denies the

allegations.

       1099. The allegations of Paragraph No. 1099 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1099 and therefore denies the

allegations.




                                               240
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 241 of 261. PageID #: 6128



       1100. The allegations of Paragraph No. 1100 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1100 and therefore denies the

allegations.

       1101. The allegations of Paragraph No. 1101 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1101 and therefore denies the

allegations.

       1102. The allegations of Paragraph No. 1102 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1102 and therefore denies the

allegations.

       1103. The allegations of Paragraph No. 1103 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1103 and therefore denies the

allegations.

       1104. The allegations of Paragraph No. 1104 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient




                                               241
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 242 of 261. PageID #: 6129



to form a belief as to the truth of the allegations in Paragraph No. 1104 and therefore denies the

allegations.

       1105. The allegations of Paragraph No. 1105 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1105 and therefore denies the

allegations.

       1106. The allegations of Paragraph No. 1106 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1106 and therefore denies the

allegations.

       1107. The allegations of Paragraph No. 1107 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1107 and therefore denies the

allegations.

       1108. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       1109. The allegations of Paragraph No. 1109 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1109 and therefore denies the

allegations.




                                               242
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 243 of 261. PageID #: 6130



       1110. The allegations of Paragraph No. 1110 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1110 and therefore denies the

allegations.

       1111. The allegations of Paragraph No. 1111 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1111 and therefore denies the

allegations.

       1112. Rite Aid lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph No. 1112 and therefore denies the allegations.

       1113. Rite Aid denies the allegations of Paragraph No. 1113. To the extent Paragraph

No. 1113 is directed to the conduct of other defendants, Rite Aid lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph No. 1113 and therefore

denies the allegations.

       1114. The allegations of Paragraph No. 1114 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1114 and therefore denies the

allegations.

       1115. The allegations of Paragraph No. 1115 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent




                                               243
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 244 of 261. PageID #: 6131



these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1115 and therefore denies the

allegations.

       1116. The allegations of Paragraph No. 1116 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1116 and therefore denies the

allegations.

       1117. The allegations of Paragraph No. 1117 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1117 and therefore denies the

allegations.

       1118. The allegations of Paragraph No. 1118 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1118 and therefore denies the

allegations.

       1119. The allegations of Paragraph No. 1119 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1119 and therefore denies the

allegations.




                                               244
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 245 of 261. PageID #: 6132



       1120. The allegations of Paragraph No. 1120 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1120 and therefore denies the

allegations.

       1121. The allegations of Paragraph No. 1121 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1121 and therefore denies the

allegations.

       1122. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       1123. The allegations of Paragraph No. 1123 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 11023 and therefore denies the

allegations.

       1124. The allegations of Paragraph No. 1124 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1124 and therefore denies the

allegations.

       1125. The allegations of Paragraph No. 1125 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent




                                               245
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 246 of 261. PageID #: 6133



these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1125 and therefore denies the

allegations.

       1126. The allegations of Paragraph No. 1126 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1126 and therefore denies the

allegations.

       1127. The allegations of Paragraph No. 1127 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1127 and therefore denies the

allegations.

       1128. The allegations of Paragraph No. 1128 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1128 and therefore denies the

allegations.

       1129. The allegations of Paragraph No. 1129 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1129 and therefore denies the

allegations.




                                               246
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 247 of 261. PageID #: 6134



       1130. The allegations of Paragraph No. 1130 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1130 and therefore denies the

allegations.

       1131. The allegations of Paragraph No. 1131 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1131 and therefore denies the

allegations.

       1132. The allegations of Paragraph No. 1132 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1132 and therefore denies the

allegations.

       1133. The allegations of Paragraph No. 1133 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1133 and therefore denies the

allegations.

       1134. The allegations of Paragraph No. 1134 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient




                                               247
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 248 of 261. PageID #: 6135



to form a belief as to the truth of the allegations in Paragraph No. 1134 and therefore denies the

allegations.

       1135. The allegations of Paragraph No. 1135 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1135 and therefore denies the

allegations.

       1136. The allegations of Paragraph No. 1136 are conclusions of law to which no response

is required. To the extent a response is required, Rite Aid denies the allegations. To the extent

these allegations pertain to other defendants, Rite Aid lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 1136 and therefore denies the

allegations.

                                    PRAYER FOR RELIEF

       1137. Rite Aid denies that Plaintiffs are entitled to any relief set forth in its Complaint.

                                      GENERAL DENIAL

       Rite Aid denies all allegations not specifically admitted in this Answer.

                                RESERVATION OF RIGHTS

       Rite Aid reserves the right to amend its Answer to the Complaint, and to raise additional

defenses as may be discovered during the course of this litigation and its continuing factual

investigation.




                                                248
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 249 of 261. PageID #: 6136



                            AFFIRMATIVE AND OTHER DEFENSES

                                           FIRST DEFENSE

          To the extent they are not otherwise incorporated herein, Defendant incorporates all the

defenses and arguments raised in the motions to dismiss of the Manufacturer Defendants,

Distributor Defendants, and Pharmacy Defendants in this case.

                                         SECOND DEFENSE

          Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of limitation or

repose.

                                           THIRD DEFENSE

          Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches.

                                         FOURTH DEFENSE

          Plaintiffs’ claims are barred, in whole or in part, for lack of standing.

                                           FIFTH DEFENSE

          Plaintiffs’ claims are barred by the voluntary payment doctrine.

                                           SIXTH DEFENSE

          Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack capacity to assert

their claims, including claims indirectly maintained on behalf of their citizens and claims brought

as parens patriae.

                                         SEVENTH DEFENSE

          Plaintiffs’ claims are barred because Plaintiffs are not the real party in interest.

                                          EIGHTH DEFENSE

          Plaintiffs’ claims are barred, in whole or in part, by the doctrines of acquiescence,

settlement, or release.




                                                    249
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 250 of 261. PageID #: 6137



                                        NINTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, because they are not ripe or have become

moot.

                                        TENTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, by common law, statutory, and state

constitutional constraints on the exercise of police powers by a municipality.

                                     ELEVENTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, by the political question and separation of

powers doctrines and because their claims implicate issues of statewide importance that are

reserved for state regulation.

                                      TWELFTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, by the doctrines of unclean hands and in

pari delicto.

                                    THIRTEENTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, for failure to exhaust administrative

remedies.

                                   FOURTEENTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, by the doctrines of estoppel and waiver.

                                     FIFTEENTH DEFENSE

        Defendant is entitled to, and claims the benefit of, all defenses and presumptions set forth

in or arising from any rule of law or statute of this State or any other state whose substantive law

might control the action.

                                     SIXTEENTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, by the learned intermediary doctrine.


                                                 250
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 251 of 261. PageID #: 6138



                                  SEVENTEENTH DEFENSE

       Plaintiffs have failed to join all necessary parties, including without limitation health care

providers, prescribers, patients, and other third parties whom Plaintiffs allege engaged in the

unauthorized or illicit prescription, dispensing, diversion, or use of prescription opioid products.

                                   EIGHTEENTH DEFENSE

       Plaintiffs’ claims against Defendant do not arise out of the same transactions or occurrences

as their claims against other defendants, as required for joinder of parties.

                                   NINETEENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that they relate to Defendant’s

alleged speech, petitioning, or associational activities protected by the First Amendment to the

Constitution of the United States or by the Constitution of the State of Ohio.

                                    TWENTIETH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the Due Process or Ex Post Facto

clauses of the Constitution of the United States or the Constitution of the State or Ohio.

                                  TWENTY-FIRST DEFENSE

       Defendant’s rights under the Due Process Clause of the United States Constitution and

Constitution of the State of Ohio are violated by any financial or other arrangement that might

distort a government attorney’s duty to pursue justice rather than his or her personal interests,

financial or otherwise, in the context of a civil enforcement proceeding, including by Plaintiffs’

use of a contingency fee contract with private counsel.

                                TWENTY-SECOND DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because they violate the dormant

Commerce Clause of the United States Constitution.




                                                 251
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 252 of 261. PageID #: 6139



                                 TWENTY-THIRD DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Defendant did not proximately

cause the damages complained of, including because the acts of other persons (including

individuals engaged in the illegal distribution or use of opioids without a proper prescription)

intervened between Defendant’s alleged acts and Plaintiffs’ alleged harms and constitute

superseding causes that would extinguish any liability; because any injuries or damages sustained

by Plaintiffs were caused or contributed to by the negligence or actual conduct of Plaintiffs and

other persons, firms, corporations, or entities over whom Defendant had no control or right of

control and for whom it is not responsible; because any injuries or damages sustained by Plaintiffs

were caused by unforeseeable and uncontrollable circumstances or other forces over which

Defendant had no control and for which Defendant is not responsible, including pre-existing

medical conditions; because any injuries or damages sustained by Plaintiffs were caused by misuse

of products, failure to use products properly, or alteration of prescription medications by third

parties over whom Defendants had no control and for whom Defendants are not responsible.

                                TWENTY-FOURTH DEFENSE

       The claims asserted in the Complaint are barred, in whole or in part, by the Restatement

(Second) of Torts § 402A, Comments j and k, and Restatement (Third) of Torts: Products Liability

§ 6.

                                 TWENTY-FIFTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because the derivative injury rule and the

remoteness doctrine bar Plaintiffs from recovering payments that it allegedly made on behalf its

residents to reimburse any expenses for health care, pharmaceutical care, and other public services.




                                                252
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 253 of 261. PageID #: 6140



                                 TWENTY-SIXTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Defendant has valid defenses

which bar recovery by those persons on whose behalf Plaintiffs purportedly seek recovery.

Plaintiffs’ claims are subject to all defenses that could be asserted if Plaintiffs’ claims were

properly made by individuals on whose behalf or for whose alleged damages Plaintiffs seek to

recover.

                               TWENTY-SEVENTH DEFENSE

       Plaintiffs have failed to comply with the requirement that they identify each patient in

whose claim(s) they have a subrogation interest and on whose behalf they have incurred costs.

                                TWENTY-EIGHTH DEFENSE

       Plaintiffs fail to plead that they reimbursed any prescriptions for any opioid distributed by

Defendant that harmed patients and should not have been written and fail to plead that Defendant’s

allegedly improper conduct caused any health care provider to write any ineffective or harmful

opioid prescriptions.

                                 TWENTY-NINTH DEFENSE

       Plaintiffs’ claims seeking equitable relief are barred because Plaintiffs have an adequate

remedy at law.

                                    THIRTIETH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the principle of comparative or

contributory fault.

                                  THIRTY-FIRST DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the principles of assumption of the risk

and informed consent.




                                                253
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 254 of 261. PageID #: 6141



                                  THIRTY-SECOND DEFENSE

        Defendant asserts its right to a proportionate reduction of any damages found against

Defendant based on the negligence or other conduct of any settling tortfeasor, responsible third

party, or Plaintiffs.

                                   THIRTY-THIRD DEFENSE

        A specific percentage of the tortious conduct that proximately caused the alleged injury or

loss to person or property is attributable to (i) each Plaintiff, (ii) other parties from whom Plaintiffs

seek recovery, and (iii) persons from whom Plaintiffs do not seek recovery in this action, including,

but not limited to, prescribing practitioners; individuals and entities involved in unauthorized or

illicit prescription, dispensing, diversion, or use of prescription opioids; individuals and entities

involved in importation, distribution, sale, or use of illegal opioids; individuals involved in

procuring diverted prescription opioids or illegal drugs; delivery services; and federal, state, and

local government entities. Ohio Revised Code § 2307.23.

                                  THIRTY-FOURTH DEFENSE

        Any verdict or judgment that might be recovered by Plaintiffs must be reduced by those

amounts that have already indemnified or with reasonable certainty will indemnify Plaintiffs in

whole or in part for any past or future claimed economic loss from any collateral source or any

other applicable law.

                                    THIRTY-FIFTH DEFENSE

        If Defendant is found liable for Plaintiffs’ alleged injuries and losses, the facts will show

that Defendant caused fifty percent or less of the conduct that proximately caused such injuries or

loss and is liable only for its proportionate share of the damages that represent economic loss. See

Ohio Revised Code §§ 2307.22-.23. Any recovery by Plaintiffs must be reduced pursuant to Ohio

Rev. Code §§ 2315.32-35 and 2307.23 to account for the acts or omissions attributable to Plaintiffs.


                                                  254
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 255 of 261. PageID #: 6142



                                   THIRTY-SIXTH DEFENSE

       The damages which Plaintiffs may be entitled to recover if liability is established are

capped pursuant to Ohio Revised Code §§ 2315.18 and 2315.21.

                                 THIRTY-SEVENTH DEFENSE

       Any damages that Plaintiffs may recover against Defendant must be reduced to the extent

that Plaintiffs are seeking damages for alleged injuries or expenses related to the same user(s) of

the subject prescription medications, or damages recovered or recoverable by other actual or

potential plaintiffs. Any damages that Plaintiffs may recover against Defendant must be reduced

to the extent they unjustly enrich Plaintiffs.

                                  THIRTY-EIGHTH DEFENSE

       To the extent that Plaintiffs are alleging fraud, fraudulent concealment, or similar conduct,

Plaintiffs have failed to plead fraud with sufficient particularity.

                                   THIRTY-NINTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the economic loss rule.

                                      FORTIETH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the free public services doctrine and

by the municipal cost recovery doctrine.

                                    FORTY-FIRST DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by their failure to mitigate damages.

Plaintiffs may have failed or refused to exercise reasonable care and diligence to avoid loss and

minimize damages and, therefore, may not recover for losses that could have been prevented by

reasonable efforts on its part, or by expenditures which might reasonably have been made.




                                                 255
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 256 of 261. PageID #: 6143



                                 FORTY-SECOND DEFENSE

       Plaintiffs’ claims for public nuisance are barred, in whole or in part, because the alleged

public nuisance would have impermissible extraterritorial reach and because the alleged conduct

of Defendant is too remote from the alleged injury as a matter of law and due process.

                                  FORTY-THIRD DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because federal agencies have exclusive

or primary jurisdiction over the matters asserted in the Complaint.

                                 FORTY-FOURTH DEFENSE

       Plaintiffs’ claims are preempted by federal law, including (without limitation) the federal

Controlled Substances Act and the Food, Drug, and Cosmetic Act (FDCA); and conflict with the

Drug Enforcement Administration’s regulatory authority. Plaintiffs’ claims are barred, in whole

or in part, by conflict preemption as set forth in the United States Supreme Court’s decisions in

PLIVA, Inc. v. Mensing, 131 S. Ct. 2567 (2011), and Mutual Pharm. Co. v. Bartlett, 133 S. Ct.

2466 (2013). Plaintiffs’ claims are preempted insofar as they conflict with Congress’s purposes

and objectives in enacting relevant federal legislation and authorizing regulations, including the

Hatch-Waxman Amendments to the FDCA and implementing regulations. See Geier v. Am.

Honda Co., 529 U.S. 861 (2000).

                                  FORTY-FIFTH DEFENSE

       The activities of Defendant alleged in the Complaint conformed with all state and federal

statutes, regulations, and industry standards based on the state of knowledge at the relevant times

alleged in the Complaint.




                                               256
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 257 of 261. PageID #: 6144



                                     FORTY-SIXTH DEFENSE

          To the extent Plaintiffs assert claims that depend solely on violations of federal law, such

claims are barred and should be dismissed. See Buckman v. Plaintiffs’ Legal Comm., 531 U.S. 341

(2001).

                                  FORTY-SEVENTH DEFENSE

          Plaintiffs’ claims are barred, in whole or in part, by the deference that common law accords

discretionary actions by the FDA under the FDCA and discretionary actions by the DEA under the

Controlled Substances Act. Defendant passed all audits conducted by the DEA.

                                   FORTY-EIGHTH DEFENSE

          Plaintiffs’ claims for nuisance are barred, in whole or in part, because they lack the

statutory authority to bring a nuisance claim under Ohio law or their own applicable county or

municipal codes or regulations.

                                    FORTY-NINTH DEFENSE

          To the extent that Plaintiffs rely on letters or other informal guidance from the DEA to

establish Defendant’s regulatory duties, such informal guidance cannot enlarge Defendant’s

regulatory duties in the absence of compliance by DEA with the requirements by the

Administrative Procedure Act, 5 U.S.C. § 551 et seq.

                                       FIFTIETH DEFENSE

          Plaintiffs’ common law and statutory public nuisance claims are barred, in whole or in part,

because of abrogation by the Ohio Products Liability Act.

                                     FIFTY-FIRST DEFENSE

          Plaintiffs’ claims are barred, reduced, or limited pursuant to the applicable Ohio statutory

and common law regarding limitations of awards, caps on recovery, and setoffs.




                                                  257
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 258 of 261. PageID #: 6145



                                   FIFTY-SECOND DEFENSE

        Plaintiffs’ claims are barred, reduced, and/or limited to the extent that Defendant is entitled

to a credit or setoff for any and all sums Plaintiffs has received in the way of any and all settlements.

                                     FIFTY-THIRD DEFENSE

        Defendant’s liability, if any, will not result from their conduct but is solely the result of an

obligation imposed by law, and thus Defendant is entitled to complete indemnity, express or

implied, by other parties.

                                   FIFTY-FOURTH DEFENSE

        Plaintiffs’ claims for punitive or exemplary damages or other civil penalties are barred, in

whole or in part, by the due process protections afforded by the United States Constitution, the

Excessive Fines Clause of the Eighth Amendment of the United States Constitution, the Full Faith

and Credit Clause of the United States Constitution, and applicable provisions of the Constitution

of this State or that of any other state whose laws may apply. Any law, statute or other authority

purporting to permit the recovery of punitive damages or civil penalties in this case is

unconstitutional, facially and as applied, to the extent that, without limitation, it: (1) lacks

constitutionally sufficient standards to guide and restrain the jury’s discretion in determining

whether to award punitive damages or civil penalties and/or the amount, if any; (2) is void for

vagueness in that it fails to provide adequate advance notice as to what conduct will result in

punitive damages or civil penalties; (3) unconstitutionally may permit recovery of punitive

damages or civil penalties based on harms to third parties, out-of-state conduct, conduct that

complied with applicable law, or conduct that was not directed, or did not proximately cause harm,

to Plaintiffs; (4) unconstitutionally may permit recovery of punitive damages or civil penalties in

an amount that is not both reasonable and proportionate to the amount of harm, if any, to Plaintiffs

and to the amount of compensatory damages, if any; (5) unconstitutionally may permit jury


                                                  258
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 259 of 261. PageID #: 6146



consideration of net worth or other financial information relating to Defendants; (6) lacks

constitutionally sufficient standards to be applied by the trial court in post-verdict review of any

award of punitive damages or civil penalties; (7) lacks constitutionally sufficient standards for

appellate review of any award of punitive damages or civil penalties; (8) would unconstitutionally

impose a penalty, criminal in nature, without according to Defendants the same procedural

protections that are accorded to criminal defendants under the constitutions of the United States,

this State, and any other state whose laws may apply; and (9) otherwise fails to satisfy Supreme

Court precedent, including, without limitation, Pacific Mut. Life Ins. Co. v. Haslip, 499 U.S. 1

(1991); TXO Production Corp. v. Alliance Resources, Inc., 509 U.S. 443 (1993); BMW of N. Am.

v. Gore, 517 U.S. 559 (1996); State Farm Ins. Co. v. Campbell, 538 U.S. 408 (2003); and Philip

Morris USA v. Williams, 549 U.S. 346 (2007).

                                   FIFTY-FIFTH DEFENSE

       To the extent that Plaintiffs seek punitive, exemplary, or aggravated damages, any such

damages are barred because the product at issue, and its labeling, were subject to and received pre-

market approval by the FDA under 52 Stat. 1040, 21 U.S.C. § 301.

                                   FIFTY-SIXTH DEFENSE

       Defendant adopts by reference any additional applicable defense pled by any other

defendant not otherwise pled herein.

       WHEREFORE, Defendant Rite Aid respectfully requests that the claims alleged in the

Complaint be dismissed in its entirety with prejudice, and that Rite Aid be awarded its costs of

defense, including reasonable attorneys’ fees.




                                                 259
Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 260 of 261. PageID #: 6147



Dated: January 15, 2019                Respectfully submitted,


                                       /s/ Kelly A. Moore_____________
                                       Kelly A. Moore
                                       kelly.moore@morganlewis.com
                                       Morgan, Lewis & Bockius LLP
                                       101 Park Avenue
                                       New York, NY 10178-0060
                                       T: 212-309-6612
                                       F: 212-309-6001


                                       Elisa P. McEnroe
                                       elisa.mcenroe@morganlewis.com
                                       Morgan, Lewis & Bockius LLP
                                       1701 Market Street
                                       Philadelphia, PA 19103-2921
                                       T: 215-963-5917
                                       F: 215-963-5001

                                       Counsel for Rite Aid of Maryland, Inc.




                                    260
 Case: 1:18-op-45090-DAP Doc #: 127 Filed: 01/15/19 261 of 261. PageID #: 6148



                                CERTIFICATE OF SERVICE

       I certify that on January 15, 2019, the foregoing was electronically filed using the Court’s

CM/ECF system, and all counsel of record were served by operation of that system.



                                                            /s/ Kelly A. Moore
                                                            Kelly A. Moore
